
	
		II
		Calendar No. 704
		111th CONGRESS
		2d Session
		S. 1102
		[Report No. 111–376]
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mr. Akaka, Mrs.
			 Boxer, Mr. Brown of Ohio,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Casey, Mr. Dodd,
			 Mr. Durbin, Mr.
			 Feingold, Mrs. Gillibrand,
			 Mr. Kennedy, Mr. Kerry, Mr.
			 Lautenberg, Mr. Leahy,
			 Mr. Levin, Mr.
			 Merkley, Ms. Mikulski,
			 Mrs. Murray, Mr. Sanders, Mr.
			 Schumer, Mr. Whitehouse,
			 Mr. Wyden, Mr.
			 Burris, Mr. Kirk,
			 Mr. Specter, Mrs. Feinstein, Mr.
			 Menendez, Ms. Landrieu,
			 Mr. Franken, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 17, 2010
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide benefits to domestic partners of Federal
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Partnership Benefits and
			 Obligations Act of 2009.
		2.Benefits to
			 domestic partners of Federal employees
			(a)In
			 generalAn employee who has a domestic partner and the domestic
			 partner of the employee shall be entitled to benefits available to, and shall
			 be subject to obligations imposed upon, a married employee and the spouse of
			 the employee.
			(b)Certification of
			 eligibilityIn order to obtain benefits and assume obligations
			 under this Act, an employee shall file an affidavit of eligibility for benefits
			 and obligations with the Office of Personnel Management identifying the
			 domestic partner of the employee and certifying that the employee and the
			 domestic partner of the employee—
				(1)are each other’s
			 sole domestic partner and intend to remain so indefinitely;
				(2)have a common
			 residence, and intend to continue the arrangement;
				(3)are at least 18
			 years of age and mentally competent to consent to contract;
				(4)share
			 responsibility for a significant measure of each other’s common welfare and
			 financial obligations;
				(5)are not married to
			 or domestic partners with anyone else;
				(6)are same sex
			 domestic partners, and not related in a way that, if the 2 were of opposite
			 sex, would prohibit legal marriage in the State in which they reside;
			 and
				(7)understand that
			 willful falsification of information within the affidavit may lead to
			 disciplinary action and the recovery of the cost of benefits received related
			 to such falsification and may constitute a criminal violation.
				(c)Dissolution of
			 partnership
				(1)In
			 generalAn employee or domestic partner of an employee who
			 obtains benefits under this Act shall file a statement of dissolution of the
			 domestic partnership with the Office of Personnel Management not later than 30
			 days after the death of the employee or the domestic partner or the date of
			 dissolution of the domestic partnership.
				(2)Death of
			 employeeIn a case in which an employee dies, the domestic
			 partner of the employee at the time of death shall receive under this Act such
			 benefits as would be received by the widow or widower of an employee.
				(3)Other
			 dissolution of partnership
					(A)In
			 generalIn a case in which a domestic partnership dissolves by a
			 method other than death of the employee or domestic partner of the employee,
			 any benefits received by the domestic partner as a result of this Act shall
			 terminate.
					(B)ExceptionIn
			 a case in which a domestic partnership dissolves by a method other than death
			 of the employee or domestic partner of the employee, the former domestic
			 partner of the employee shall be entitled to benefits available to, and shall
			 be subject to obligations imposed upon, a former spouse.
					(d)StepchildrenFor
			 purposes of affording benefits under this Act, any natural or adopted child of
			 a domestic partner of an employee shall be deemed a stepchild of the
			 employee.
			(e)ConfidentialityAny
			 information submitted to the Office of Personnel Management under subsection
			 (b) shall be used solely for the purpose of certifying an individual’s
			 eligibility for benefits under subsection (a).
			(f)Regulations and
			 orders
				(1)Office of
			 personnel managementNot later than 6 months after the date of
			 enactment of this Act, the Office of Personnel Management shall promulgate
			 regulations to implement section 2 (b) and (c).
				(2)Other executive
			 branch regulationsNot later than 6 months after the date of
			 enactment of this Act, the President or designees of the President shall
			 promulgate regulations to implement this Act with respect to benefits and
			 obligations administered by agencies or other entities of the executive
			 branch.
				(3)Other
			 regulations and ordersNot later than 6 months after the date of
			 enactment of this Act, each agency or other entity or official not within the
			 executive branch that administers a program providing benefits or imposing
			 obligations shall promulgate regulations or orders to implement this Act with
			 respect to the program.
				(4)ProcedureRegulations
			 and orders required under this subsection shall be promulgated after notice to
			 interested persons and an opportunity for comment.
				(g)DefinitionsIn
			 this Act:
				(1)BenefitsThe
			 term benefits means—
					(A)health insurance
			 and enhanced dental and vision benefits, as provided under chapters 89, 89A,
			 and 89B of title 5, United States Code;
					(B)retirement and
			 disability benefits and plans, as provided under—
						(i)chapters 83 and 84
			 of title 5, United States Code;
						(ii)chapter 8 of the
			 Foreign Service Act of 1980 (22 U.S.C. 4041 et seq.); and
						(iii)the Central
			 Intelligence Agency Retirement Act of 1964 for Certain Employees (50 U.S.C.
			 chapter 38);
						(C)family, medical,
			 and emergency leave, as provided under—
						(i)subchapters III,
			 IV, and V of chapter 63 of title 5, United States Code;
						(ii)the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), insofar as that Act applies
			 to the Government Accountability Office and the Library of Congress;
						(iii)section 202 of
			 the Congressional Accountability Act of 1995 (2 U.S.C. 1312); and
						(iv)section 412 of
			 title 3, United States Code;
						(D)Federal group life
			 insurance, as provided under chapter 87 of title 5, United States Code;
					(E)long-term care
			 insurance, as provided under chapter 90 of title 5, United States Code;
					(F)compensation for
			 work injuries, as provided under chapter 81 of title 5, United States
			 Code;
					(G)benefits for
			 disability, death, or captivity, as provided under—
						(i)sections 5569 and
			 5570 of title 5, United States Code;
						(ii)section 413 of
			 the Foreign Service Act of 1980 (22 U.S.C. 3973); and
						(iii)part L of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796 et
			 seq.), insofar as that part applies to any employee;
						(H)travel,
			 transportation, and related payments and benefits, as provided under—
						(i)chapter 57 of
			 title 5, United States Code;
						(ii)chapter 9 of the
			 Foreign Service Act of 1980 (22 U.S.C. 4081 et seq.); and
						(iii)section 1599b of
			 title 10, United States Code; and
						(I)any other benefit
			 similar to a benefit described under subparagraphs (A) through (H) provided by
			 or on behalf of the United States to any employee.
					(2)Domestic
			 partnerThe term domestic partner means an adult
			 unmarried person living with another adult unmarried person of the same sex in
			 a committed, intimate relationship.
				(3)EmployeeThe
			 term employee—
					(A)means an officer
			 or employee of the United States or of any department, agency, or other entity
			 of the United States, including the President of the United States, the Vice
			 President of the United States, a Member of Congress, or a Federal judge;
			 and
					(B)shall not include
			 a member of the uniformed services.
					(4)ObligationsThe
			 term obligations means any duties or responsibilities with respect
			 to Federal employment that would be incurred by a married employee or by the
			 spouse of an employee.
				(5)Uniformed
			 servicesThe term uniformed services has the meaning
			 given under section 2101(3) of title 5, United States Code.
				3.Effective
			 dateThis Act shall—
			(1)with respect to the provision of benefits
			 and obligations, take effect 6 months after the date of enactment of this Act;
			 and
			(2)apply to any individual who is employed as
			 an employee on or after the date of enactment of this Act.
			1.Short title; references; and
			 table of contents
			(a)Short
			 titleThis Act may be cited as the Domestic Partnership Benefits and Obligations Act of
			 2009.
			(b)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 5, United States Code.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; references; and table of
				contents.
					Sec. 2. Purpose.
					TITLE I—Establishment and
				termination of domestic partnerships; other general provisions
					Sec. 101. Federal employees in domestic
				partnerships.
					Sec. 102. Guidance documentation.
					Sec. 103. Review of programs under which
				employment benefits and obligations are established.
					Sec. 104. Study on recruitment and
				retention.
					Sec. 105. Effective date.
					TITLE II—Civil Service Retirement
				System
					Sec. 201. Definitions.
					Sec. 202. Creditable service.
					Sec. 203. Computation of annuity.
					Sec. 204. Cost-of-living adjustment of
				annuities.
					Sec. 205. Survivor annuities.
					Sec. 206. Lump-sum benefits; designation of
				beneficiary; order of precedence.
					Sec. 207. Alternative forms of
				annuities.
					Sec. 208. Administration;
				regulations.
					Sec. 209. Participation in the Thrift Savings
				Plan.
					TITLE III—Federal Employees’ Retirement
				System
					Subtitle A—General provisions
					Sec. 301. Definitions.
					Subtitle B—Creditable service
					Sec. 311. Creditable service.
					Sec. 312. Survivor reduction for a current
				spouse or a current domestic partner.
					Sec. 313. Survivor reduction for a former
				spouse or former domestic partner.
					Sec. 314. Survivor elections; deposit;
				offsets.
					Sec. 315. Survivor reductions;
				computation.
					Sec. 316. Insurable interest
				reductions.
					Sec. 317. Alternative forms of
				annuities.
					Sec. 318. Lump-sum benefits; designation of
				beneficiary; order of precedence.
					Subtitle C—Thrift Savings Plan
					Sec. 321. Benefits and election of
				benefits.
					Sec. 322. Annuities: methods of payment;
				election; purchase.
					Sec. 323. Protections for spouses, domestic
				partners, former spouses, and former domestic partners.
					Sec. 324. Justices and judges.
					Subtitle D—Survivor annuities
					Sec. 331. Definitions.
					Sec. 332. Rights of a widow, widower, or
				surviving partner.
					Sec. 333. Rights of a child.
					Sec. 334. Rights of a former spouse or former
				domestic partner.
					Subtitle E—General administrative
				provisions
					Sec. 341. Authority of the Office of Personnel
				Management.
					Sec.
				342. Cost-of-living
				adjustments.
					Subtitle
				F—Federal Retirement Thrift
				Investment Management System
					Sec. 351. Fiduciary responsibilities; liability
				and penalties.
					TITLE IV—Insurance benefits
					Sec. 401. Life insurance.
					Sec. 402. Health insurance.
					Sec. 403. Enhanced dental benefits.
					Sec. 404. Enhanced vision benefits.
					Sec. 405. Long-term care insurance.
					TITLE V—Travel, transportation, and
				subsistence
					Sec. 501. Reimbursement for taxes incurred on
				money received for travel expenses.
					Sec. 502. Definition.
					Sec. 503. Relocation expenses of employees
				transferred or reemployed.
					Sec. 504. Taxes on reimbursements for travel,
				transportation, and relocation expenses of employees transferred.
					Sec. 505. Relocation expenses of an employee
				who is performing an extended assignment.
					TITLE VI—Compensation for work
				injuries
					Sec. 601. Definitions.
					Sec. 602. Death gratuity for injuries incurred
				in connection with employee’s service with an Armed Force.
					Sec. 603. Beneficiaries of awards unpaid at
				death; order of precedence.
					Sec. 604. Augmented compensation for
				dependents.
					Sec. 605. Limitations on right to receive
				compensation.
					Sec. 606. Compensation in case of
				death.
					Sec. 607. Lump-sum payment.
					Sec. 608. Employees of nonappropriated fund
				instrumentalities.
					Sec. 609. Effective date.
					TITLE VII—Employee leave; death or captivity
				compensation; other employee benefits 
					Sec. 701. Voluntary transfers of leave;
				Voluntary Leave Bank Program.
					Sec. 702. Family and medical leave.
					Sec. 703. Settlement of accounts.
					Sec. 704. Benefits for captives.
					Sec. 705. Compensation for disability or
				death.
					Sec. 706. Annuity of the Comptroller
				General.
					TITLE VIII—Ethics in Government,
				conflicts of interest, employment of relatives, gifts, and employee
				conduct
					Sec. 801. Ethics in Government Act of
				1978.
					Sec. 802. Conflicts of interest.
					Sec. 803. Employment of relatives,
				restrictions.
					Sec. 804. Receipt and disposition of foreign
				gifts and decorations.
					Sec. 805. Regulation of conduct;
				gifts.
				
			2.PurposeThe purpose of this Act is to apply
			 employment benefits and obligations to Federal employees in same-sex domestic
			 partnerships and to their domestic partners that are the same as the employment
			 benefits and obligations that apply under existing statutes to married Federal
			 employees and to their spouses.
		IEstablishment and
			 termination of domestic partnerships; other general provisions
			101.Federal employees in
			 domestic partnerships
				(a)In
			 generalSubpart A of part III
			 is amended by inserting after section 2305 the following:
					
						25Federal Employees in
				Domestic Partnerships
							
								Sec.
								2501. Definitions.
								2502. Establishment and
				  termination of domestic partnerships.
							
							2501.DefinitionsIn this chapter—
								(1)the term
				annuitant means—
									(A)an annuitant as defined
				under section 8331 or 8401; and
									(B)as determined under
				regulations prescribed by the President or a designee thereof, any other
				individual who is entitled to benefits (based on the service of such
				individual) under a retirement system for employees of the Government;
									(2)the term
				Director means the Director of the Office of Personnel
				Management;
								(3)the term domestic
				partner means either of the individuals in a domestic
				partnership;
								(4)the term domestic
				partnership means a relationship between 2 individuals of the same sex,
				at least 1 of whom is an employee, former employee, or annuitant, that has been
				established under section 2502(a) and not dissolved under section 2502(b);
				and
								(5)the term
				employee means—
									(A)an employee as defined
				under section 2105, including an employee referred to in subsection (c) or (e)
				of that section;
									(B)a Member of
				Congress;
									(C)the President; or
									(D)any other individual who
				is employed by the Government and is included within this definition under
				regulations prescribed by the President or a designee of the President.
									2502.Establishment and
				termination of domestic partnerships
								(a)Establishment of
				domestic partnership
									(1)An employee, former
				employee, or annuitant and another individual (who may also be an employee,
				former employee, or annuitant) may establish a domestic partnership as provided
				in this section for the purposes of the provisions of law to which this chapter
				applies.
									(2)To establish a domestic
				partnership, the 2 individuals referred to in paragraph (1) shall jointly
				execute, and the employee, former employee, or annuitant shall file, an
				application accompanied by an affidavit, the application and affidavit being in
				such form and filed in such manner as the Director shall by regulation
				prescribe.
									(3)By the affidavit referred
				to in paragraph (2), each of the individuals shall attest to the
				following:
										(A)(i)The individuals are of
				the same sex; and
											(ii)the individual who files
				the application and affidavit is an employee, former employee, or
				annuitant.
											(B)(i)The individuals are in
				a committed domestic-partnership relationship with each other satisfying the
				conditions in clauses (ii), (iii), and (iv) and intend to remain so
				indefinitely.
											(ii)The individuals have a
				common residence and intend to continue to do so (or would have a common
				residence, but are prevented from doing so because of an assignment abroad or
				other employment-related, financial, or other reasons identified in the
				affidavit).
											(iii)The individuals share
				responsibility for a significant measure of each other’s welfare and financial
				obligations.
											(iv)Neither individual is
				married to or in a domestic partnership with anyone except each other.
											(C)Each individual is at
				least 18 years of age and mentally competent to consent to a contract.
										(D)The individuals are not
				related to each other by blood in a way that would prohibit legal marriage
				between individuals otherwise eligible to marry in the jurisdiction (or, if
				applicable, in any jurisdiction) in which the individuals have a common
				residence.
										(E)Each of the individuals
				understands that—
											(i)as a domestic partner,
				each individual not only gains certain benefits, but also assumes certain
				obligations, as set forth in the provision of law to which this chapter
				applies, the violation of which may lead to disciplinary action against an
				employee and to criminal and other penalties;
											(ii)either or both of the
				domestic partners are required to file notification under subsection (b)(2)
				dissolving the domestic partnership within 30 days after any condition under
				clause (ii), (iii), or (iv) of subparagraph (B) ceases to be satisfied, and, if
				1 domestic partner dies, the other is required to file a notification under
				subsection (b)(3) within 30 days after the death; and
											(iii)willful falsification
				of information in the affidavit, or willful failure to file notification as
				required under subsection (b)(2) or (3), may lead to recovery of amounts
				obtained as a result of such falsification or failure, disciplinary action
				against an employee, and criminal or other penalties.
											(b)Termination of domestic
				partnership
									(1)A domestic partnership is
				terminated upon—
										(A)the death of either
				domestic partner;
										(B)the filing of a
				notification under paragraph (2) by either or both domestic partners; or
										(C)the satisfaction of such
				other conditions as the Director may by regulation prescribe.
										(2)(A)If any condition
				referred to under clause (ii), (iii), or (iv) of subsection (a)(3)(B) ceases to
				be satisfied, either or both of the domestic partners shall, within 30 days
				after the condition ceases to be satisfied, execute and file a notification, in
				such form and in such manner as prescribed by the Director in regulation,
				stating that the condition is no longer satisfied and that the domestic
				partnership is terminated.
										(B)Each domestic partner has
				a duty that the notification under subparagraph (A) be timely filed, but the
				duty of 1 domestic partner shall be satisfied if the other domestic partner
				timely executes and files the required notification.
										(C)The Director shall
				promulgate regulations establishing the criteria for determining when any
				condition referred to under clause (ii), (iii), or (iv) of subsection (a)(2)(B)
				ceases to be satisfied.
										(3)When one domestic partner
				dies, the other domestic partner shall, within 30 days after the death, execute
				and file a notification of the death, in such form and in such manner as
				prescribed by the Director in regulation.
									(c)Effectiveness of
				application
									(1)An application shall not
				be effective for purposes of this section unless the filing individual is an
				employee, former employee, or annuitant as of the time of the filing.
									(2)No individual shall, for
				purposes of the provisions of law to which this chapter applies, be treated as
				being in a domestic partnership unless there is in effect, in accordance with
				regulations prescribed by the Director, an application filed in accordance with
				this section.
									(3)An application so filed
				shall remain in effect until the earlier of—
										(A)the death of either
				individual; or
										(B)the date as of which the
				domestic partnership is otherwise terminated, as determined under such
				regulations.
										(d)Additional
				notifications to employing agenciesA domestic partner employed
				by an entity of the United States shall provide such notifications to the
				employing entity of the formation, existence, or termination of the domestic
				partnership, in addition to the filings required under subsections (a) and (b),
				as may be required, and in such form and in such manner as prescribed, by the
				Director in regulation.
								(e)Members of the armed
				forces not eligibleNotwithstanding any provision of the
				Uniformed Services Employment and Reemployment Rights Act of 1994 (38 U.S.C.
				4301 et seq.), a member of the Armed Forces or of the Reserve Officers’
				Training Corps may not be either of the individuals who establish a domestic
				partnership under this section.
								(f)ApplicabilityThis section applies for purposes of the
				provisions of this title (excluding chapter 81).
								(g)RegulationsThe
				Director shall issue regulations to carry out this
				section.
								.
				(b)Technical and
			 conforming amendmentThe
			 table of chapters for part III of title 5, United States Code, is amended by
			 inserting after the item relating to chapter 23 the following:
					
						
							25. Federal Employees in Domestic
				  Partnerships2501
						
						.
				102.Guidance
			 documentation
				(a)In
			 generalThe officers and agencies that have authority to issue
			 guidance documentation with respect to benefits and obligations established
			 under the amendments made by this Act and the measures taken under section
			 103(b)(1)(B) and (2) shall develop and issue such guidance documentation under
			 the coordination of the Director of the Office of Personnel Management.
				(b)Office of Personnel
			 ManagementThe Director of the Office of Personnel Management
			 shall, to the greatest extent practicable—
					(1)compile the guidance
			 documentation referred to under subsection (a);
					(2)prepare and issue
			 guidance documentation with respect to benefits and obligations available to
			 domestic partners of certain Secret Service and Park Police Officers who are
			 covered under the DC Police Officers' and Firefighters' Retirement Plan, and
			 include that guidance documentation in the compilation under paragraph (1);
			 and
					(3)ensure that such
			 documentation is readily available to employees and their domestic partners,
			 both in print form and by publicly accessible website.
					(c)TimelinessTo
			 the maximum extent practicable, the guidance documentation shall be—
					(1)prepared and made readily
			 available not later than 30 days before the effective date of this Act;
			 and
					(2)updated as
			 necessary.
					(d)Effective
			 dateThis section shall take effect on the date of enactment of
			 this Act.
				103.Review of programs
			 under which employment benefits and obligations are established
				(a)DefinitionsIn
			 this section—
					(1)the term
			 benefit includes any right, power, privilege, immunity, or
			 protection, whether substantive, procedural, remedial, or otherwise;
					(2)the term domestic
			 partner means either of the individuals in a domestic
			 partnership;
					(3)the term domestic
			 partnership means a relationship between 2 individuals of the same sex,
			 at least 1 of whom is an employee, that satisfies the conditions in
			 subparagraphs (A) through (D) of section 2502(a)(3) of title 5, United States
			 Code;
					(4)the term
			 employee means—
						(A)an employee as defined
			 under section 2501 of title 5, United States Code, as added by section 101 of
			 this Act;
						(B)a member of the
			 commissioned corps of the Public Health Service or of the commissioned corps of
			 the National Oceanic and Atmospheric Administration; or
						(C)any other individual
			 performing personal service to the United States (including an instrumentality
			 wholly owned by the United States), whether for pay, for nominal pay, or as a
			 volunteer, who is not performing such service as an employee of any employer
			 other than the Government of the United States or as a member of the Armed
			 Forces or of the Reserve Officers' Training Corps; and
						(5)the term
			 obligation includes any duty, disability, or liability, whether
			 substantive, procedural, remedial, or otherwise.
					(b)Reviews, additional
			 measures, recommendations, and reports to congressNot later than
			 180 days after the date of enactment of this Act, and not less frequently than
			 once every 2 years thereafter, the President and designees of the President
			 shall—
					(1)conduct a review of the
			 employment benefits and of the employment obligations applied to married
			 employees and their spouses to determine what authority exists to apply such
			 benefits and obligations to employees at executive branch agencies who have
			 domestic partners and the domestic partners of those employees;
					(2)include within the review
			 under paragraph (1) all employment benefits and obligations under regulations
			 prescribed by the President or a designee of the President, or promulgated by
			 the head of any agency or department of the executive branch under its
			 authority;
					(3)take any additional
			 measures that can be taken, to the greatest extent practicable and consistent
			 with law, to grant employment benefits to and impose employment obligations
			 upon employees at executive branch agencies with domestic partners and the
			 domestic partners of those employees;
					(4)develop recommendations
			 for any legislation to further grant employment benefits to and impose
			 employment obligations upon Federal employees with domestic partners and to and
			 upon the domestic partners of those employees; and
					(5)submit a report to
			 Congress summarizing the review, determinations, and recommendations under
			 paragraphs (1), (2), (3), and (4).
					(c)Effective
			 dateThis section shall take effect on the date of enactment of
			 this Act.
				104.Study on recruitment
			 and retentionThe Comptroller
			 General of the United States shall submit to the Committee on Homeland Security
			 and Governmental Affairs and the Committee on Oversight and Government Reform
			 of the House of Representatives a report regarding the effect that providing
			 benefits for domestic partners under this Act has on the recruitment and
			 retention efforts of the Federal Government.
			105.Effective
			 date
				(a)In
			 generalExcept as otherwise
			 specifically provided, this Act and amendments made by this Act shall take
			 effect 180 days after the date of enactment of this Act.
				(b)Application to current
			 and future employeesAn employee, former employee, or annuitant
			 shall be eligible to establish a domestic partnership under section 2502(a)(2)
			 of title 5, United States Code, as added by section 101 of this Act, only if
			 the employee, former employee, or annuitant is or has been employed as an
			 employee on or after the effective date of this Act.
				IICivil Service Retirement
			 System
			201.DefinitionsSection 8331 is amended—
				(1)in paragraph (30), by
			 striking and at the end;
				(2)in paragraph (31), by
			 striking the period and inserting a semicolon; and
				(3)by adding at the end the
			 following:
					
						(32)domestic
				partner and domestic partnership have the meanings given
				under section 2501;
						(33)Federal
				employee means an elected official of the United States or an employee
				of any entity of the United States; and
						(34)former domestic partner means
				a former domestic partner of an individual—
							(A)if such individual
				performed at least 18 months of civilian service as a Federal employee;
				and
							(B)if the former domestic
				partner was in a domestic partnership with such individual for at least 9
				months.
							.
				202.Creditable
			 serviceSection 8332 is
			 amended—
				(1)in subsection
			 (c)(3)(C)(ii), by striking former spouse. and inserting
			 former spouse (or former domestic partner).; and
				(2)in paragraphs (4) and (5)
			 of subsection (o), by striking spouse each place it appears and
			 inserting spouse (or domestic partner),.
				203.Computation of
			 annuitySection 8339 is
			 amended—
				(1)in subsection (j)—
					(A)in paragraph (1)—
						(i)by inserting (or
			 domestic partner) after the spouse each place it
			 appears;
						(ii)by inserting (or
			 has a domestic partner) after is married; and
						(iii)by inserting (or
			 domestic partner’s) after the spouse’s each place it
			 appears;
						(B)in paragraph (2), by
			 inserting (or former domestic partner) after former
			 spouse each place it appears;
					(C)in paragraph (3)—
						(i)in the first
			 sentence—
							(I)by inserting (or
			 former domestic partner) after former spouse each place
			 it appears; and
							(II)by inserting (or
			 being in a domestic partnership with) after based on marriage
			 to;
							(ii)in the second
			 sentence—
							(I)by inserting (or
			 the domestic partnership of the former domestic partner with) after
			 the marriage of the former spouse to; and
							(II)by striking is
			 dissolved, and inserting is dissolved (or
			 terminated),;
							(iii)in the sixth sentence,
			 by striking former spouse. and inserting former spouse
			 (or former domestic partner).;
						(iv)in subparagraph
			 (B)—
							(I)by striking is
			 then married, and inserting is then married (or is then in a
			 domestic partnership),; and
							(II)by striking the
			 spouse’s written consent. and inserting the written consent of
			 the spouse (or domestic partner).; and
							(v)by amending the next to
			 last sentence to read as follows: In the case of a retired employee or
			 Member whose annuity is being reduced in order to provide a survivor annuity
			 for a former spouse (or former domestic partner), an election to provide or
			 increase a survivor annuity for any other former spouse (or any other former
			 domestic partner), and to continue an appropriate reduction for that purpose,
			 may be made within the same period that, and subject to the same conditions
			 under which, an election could be made under paragraph (5)(B) for a current
			 spouse (or a current domestic partner), subject to the provisions of this
			 paragraph relating to consent of a current spouse (or of a current domestic
			 partner), if the retired employee or Member is then married (or in a domestic
			 partnership).; and
						(D)by amending paragraph (5)
			 to read as follows:
						
							(5)(A)Any reduction in an annuity for the purpose
				of providing a survivor annuity for the current spouse (or the current domestic
				partner) of a retired employee or Member shall be terminated for each full
				month—
									(i)after the death of the spouse (or domestic
				partner), or
									(ii)after the dissolution of the marriage of
				the spouse (or the termination of the domestic partnership of the domestic
				partner) to the employee or Member,
									except that an appropriate reduction
				shall be made thereafter if the spouse (or domestic partner) is entitled, as a
				former spouse (or former domestic partner), to a survivor annuity under section
				8341(h).(B)Any reduction in an annuity for the purpose
				of providing a survivor annuity for a former spouse (or a former domestic
				partner) of a retired employee or Member shall be terminated for each full
				month after the former spouse remarries (or enters into a domestic partnership)
				(or the former domestic partner enters into a subsequent domestic partnership
				or marries) before reaching age 55 or dies. This reduction shall be replaced by
				an appropriate reduction or reductions under paragraph (4) if the retired
				employee or Member has (i) another former spouse (or another former domestic
				partner) who is entitled to a survivor annuity under section 8341(h), (ii) a
				current spouse to whom the employee or Member was married (or a current
				domestic partner with whom the employee or Member was in a domestic
				partnership) at the time of retirement and with respect to whom a survivor
				annuity was not jointly waived under paragraph (1), or (iii) a current spouse
				whom the employee or Member married (or a current domestic partner with whom
				the employee or Member entered into domestic partnership) after retirement and
				with respect to whom an election has been made under subparagraph (C) or
				subsection (k)(2).
								(C)(i)Upon entry into a subsequent marriage (or
				domestic partnership), a retired employee or Member who was married (or in a
				domestic partnership) at the time of retirement, including an employee or
				Member whose annuity was not reduced to provide a survivor annuity for the
				employee’s or Member's spouse or former spouse (or domestic partner or former
				domestic partner) as of the time of retirement, may irrevocably elect during
				such marriage (or domestic partnership), in a signed writing received by the
				Office—
										(I)within 2 years after such
				entry into a subsequent marriage (or domestic partnership), or
										(II)if later, within 2 years
				after—
											(aa)the death of or entry into a subsequent
				marriage (or domestic partnership) by any former spouse (or former domestic
				partner) of such employee or Member who was entitled to a survivor annuity
				under section 8341(h), or
											(bb)if there was more than
				1, the death of or entry into a subsequent marriage (or domestic partnership)
				by the last such surviving former spouse (or surviving former domestic
				partner),
											a reduction in the employee’s or Member's
				annuity under paragraph (4) for the purpose of providing an annuity for such
				employee’s or Member's spouse (or domestic partner) in the event such spouse
				(or domestic partner) survives the employee or Member.(ii)Such election and reduction shall be
				effective the first day of the second month after the election is received by
				the Office, but not less than 9 months after the date of the subsequent
				marriage (or entry into the subsequent domestic partnership), and the retired
				employee or Member shall deposit in the Fund an amount determined by the Office
				of Personnel Management, as nearly as may be administratively feasible, to
				reflect the amount by which the annuity of such retired employee or Member
				would have been reduced if the election had been in effect since the date of
				retirement or, if later, the date the previous reduction in such retired
				employee’s or Member's annuity was terminated under subparagraph (A) or (B),
				plus interest. For the purposes of the preceding sentence, the annual rate of
				interest for each year during which an annuity would have been reduced if the
				election had been in effect on and after the applicable date referred to in
				such sentence shall be 6 percent.
									(iii)The Office shall, by regulation, provide
				for payment of the deposit required under clause (ii) by a reduction in the
				annuity of the employee or Member. The reduction shall, to the extent
				practicable, be designed so that the present value of the future reduction is
				actuarially equivalent to the deposit required under clause (ii), except that
				total reductions in the annuity of an employee or Member to pay deposits
				required by the provisions of this paragraph or paragraph (3) shall not exceed
				25 percent of the annuity computed under subsections (a) through (i), (n), (q),
				and (r), including adjustments under section 8340. The reduction required by
				this clause, which shall be effective on the same date as the election under
				clause (i), shall be permanent and unaffected by any future dissolution of the
				marriage (or termination of the domestic partnership). Such reduction shall be
				independent of and in addition to the reduction required under clause
				(i).
									(iv)Notwithstanding any other provision of this
				subparagraph, an election under this subparagraph may not be made for the
				purpose of providing an annuity in the case of a spouse by remarriage (or a
				domestic partner by a subsequent domestic partnership) if such spouse was
				married to (or if such domestic partner was in a domestic partnership with) the
				employee or Member at the time of such employee’s or Member's retirement, and
				all rights to survivor benefits for such spouse (or domestic partner) under
				this subchapter based on marriage (or domestic partnership) to such employee or
				Member were then waived under paragraph (1) or a similar prior provision of
				law.
									(v)An election to provide a survivor annuity
				to a person under this subparagraph—
										(I)shall prospectively void any election made
				by the employee or Member under subsection (k)(1) with respect to such person;
				or
										(II)shall, if an election was made by the
				employee or Member under such subsection (k)(1) with respect to a different
				person, prospectively void such election if appropriate written application is
				made by such employee or Member at the time of making the election under this
				subparagraph.
										(vi)The deposit provisions of clauses (ii) and
				(iii) shall not apply if—
										(I)the employee or Member makes an election
				under this subparagraph after having made an election under subsection (k)(1);
				and
										(II)the election under subsection (k)(1)
				becomes void under clause (v).
										;
				
					(2)in subsection (k)—
					(A)in paragraph (1)—
						(i)by striking a married employee or
			 Member and inserting an employee or Member who is married (or in
			 a domestic partnership); and
						(ii)by inserting (or
			 domestic partner) after spouse each place it
			 appears;
						(B)in paragraph (2)—
						(i)by striking the matter
			 before subparagraph (B) and inserting the following:
							
								(2)(A)An employee or Member,
				who is unmarried (and not in a domestic partnership) at the time of retiring
				under a provision of law which permits election of a reduced annuity with a
				survivor annuity payable to such employee’s or Member's spouse (or domestic
				partner) and who later marries (or enters into a domestic partnership), may
				irrevocably elect, in a signed writing received in the Office—
										(i)within 2 years after such
				employee or Member marries (or enters into a domestic partnership), or
										(ii)if later, within 2 years
				after—
											(I)the death of or entry
				into a subsequent marriage (or domestic partnership) by any former spouse (or
				former domestic partner) of such employee or Member who was entitled to a
				survivor annuity under section 8341(h), or
											(II)if there was more than
				1, the death of or entry into a subsequent marriage (or domestic partnership)
				by the last such surviving former spouse (or surviving former domestic
				partner),
											a
				reduction in the retired employee or Member's current annuity as provided in
				subsection
				(j).;
						(ii)in subparagraph (B)(i)
			 (in the matter before subclause (I)), by striking marriage. and
			 inserting marriage (or entry into a domestic
			 partnership).;
						(iii)in subparagraph
			 (B)(ii), by inserting (or in a domestic partnership) after
			 married; and
						(iv)in subparagraph (C), by
			 striking marriage. and inserting marriage (or domestic
			 partnership).; and
						(3)in subsection
			 (o)(1)—
					(A)in subparagraphs (A)(i)
			 and (B)(i), by striking is married, and inserting is
			 married (or is in a domestic partnership),; and
					(B)in subparagraph (A) (in
			 the matter following clause (ii)), by inserting (or domestic
			 partner) after spouse.
					204.Cost-of-living
			 adjustment of annuitiesSection 8340 is amended—
				(1)in subsection (a)—
					(A)by striking
			 and at the end of paragraph (1);
					(B)by striking the period at
			 the end of paragraph (2) and inserting ; and; and
					(C)by adding at the end the
			 following:
						
							(3)the terms widow,
				widower, and surviving partner have the respective
				meanings given them under section 8341.
							;
				and
					(2)in subsection
			 (c)(1)—
					(A)in the matter before
			 subparagraph (A), by striking all after who retires, and before
			 of a deceased annuitant and inserting to the widow,
			 widower, or former spouse (or the surviving partner or former domestic partner)
			 of a deceased employee or Member, or to the widow, widower, or former spouse
			 (or the surviving partner or former domestic partner), or insurable interest
			 designee; and
					(B)in subparagraph (B)(ii),
			 by striking a widow, widower, former spouse, or insurable interest
			 designee and inserting a widow, widower, or former spouse (or
			 surviving partner or former domestic partner) or insurable interest
			 designee.
					205.Survivor
			 annuitiesSection 8341 is
			 amended—
				(1)in subsection (a)—
					(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
					(B)by inserting after
			 paragraph (2) the following:
						
							(3)surviving partner—
								(A)means the surviving domestic partner of an
				employee or Member who—
									(i)was in a domestic
				partnership with such employee or Member for at least 9 months immediately
				before the death of such employee or Member; or
									(ii)satisfies such other
				requirements, related to parenthood and the domestic partnership, as the
				Director of the Office of Personnel Management shall by regulation prescribe
				based on the definition of a widow or widower under paragraphs (1)(B) and
				(2)(B) of this section; and
									(B)notwithstanding
				subparagraph (A), includes a surviving domestic partner described under that
				subparagraph only if the employee or Member performed at least 18 months of
				service as a Federal employee;
								;
				and
					(C)in paragraph (5) (as so
			 redesignated by subparagraph (A))—
						(i)in subparagraph
			 (A)—
							(I)by striking an
			 unmarried dependent child and inserting a dependent child who is
			 unmarried (and not in a domestic partnership) and;
							(II)by inserting (or
			 surviving domestic partner) after the surviving spouse;
			 and
							(III)by inserting at the
			 end, before the semicolon, the following: “, and (v) a child of the domestic
			 partner of an employee or Member (not adopted by the employee or Member), but
			 only if—
								
									(I)the child lived with the
				employee or Member in a regular parent-child relationship; and
									(II)the employee or Member
				performed at least 18 months of service as a Federal
				employee
									;
				and
							(ii)in subparagraphs (B) and
			 (C), by striking unmarried dependent child and inserting
			 dependent child who is unmarried (and not in a domestic
			 partnership);
						(2)in subsection (b)—
					(A)in paragraph (1)—
						(i)by striking widow
			 or widower each place it appears and inserting widow or widower
			 (or surviving partner); and
						(ii)by striking
			 remarriage, and inserting remarriage (or entry into a
			 subsequent domestic partnership);
						(B)in paragraph (2)—
						(i)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(ii)by inserting (or
			 in a domestic partnership with) after married to;
						(C)in paragraph (3)—
						(i)in the matter before
			 subparagraph (A), by inserting (or domestic partner) after
			 spouse;
						(ii)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(iii)in subparagraph (B), by
			 inserting (or, in the case of a widow or widower, enters into a domestic
			 partnership) (or, in the case of a surviving partner, enters into a subsequent
			 domestic partnership or marries) after remarries;
			 and
						(D)in paragraph (4)—
						(i)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(ii)in subparagraph (B), by
			 inserting (or former domestic partner) after former
			 spouse;
						(3)in subsection (d)—
					(A)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner);
					(B)in subparagraph (B), by inserting
			 (or former domestic partner) after former spouse;
			 and
					(C)in clause (ii), by
			 inserting (or, in the case of a widow or widower, enters into a domestic
			 partnership) (or, in the case of a surviving partner, enters into a subsequent
			 domestic partnership or marries) after remarries;
					(4)in subsection (e)—
					(A)by striking the matter
			 before paragraph (2) and inserting the following:
						
							(e)(1)For the purposes of this
				subsection—
									(A)the term former
				spouse includes a former spouse who was married to an employee or Member
				for less than 9 months and a former spouse of an employee or Member who
				completed less than 18 months of service covered by this subchapter; and
									(B)the term former domestic
				partner includes a former domestic partner who was in a domestic
				partnership with a Federal employee or Member for less than 9 months and a
				former domestic partner of a Federal employee or Member who completed less than
				18 months of service covered by this
				subchapter.
									;
					(B)in paragraph (2), by
			 striking a spouse or a former spouse each place it appears and
			 inserting a spouse or former spouse (or a domestic partner or former
			 domestic partner);
					(C)in paragraph (3)—
						(i)in subparagraph (E), by
			 striking dies or marries; and inserting dies or marries
			 (or enters into a domestic partnership);; and
						(ii)in the matter following
			 subparagraph (E)—
							(I)by inserting (or
			 domestic partner or former domestic partner) after spouse or
			 former spouse; and
							(II)by striking
			 spouse, former spouse, or child and inserting spouse or
			 former spouse (or domestic partner or former domestic partner) or
			 child,; and
							(D)in paragraph (4), by
			 striking marriage, then, if such marriage and inserting
			 marriage, then, if such marriage (or a domestic partnership, then, if
			 such domestic partnership);
					(5)by striking subsection
			 (f) and inserting the following:
					
						(f)If a Member heretofore or hereafter
				separated from the service with title to deferred annuity from the Fund
				hereafter dies before having established a valid claim for annuity and is
				survived by a spouse to whom married (or a domestic partner to whom in a
				domestic partnership) at the date of separation, the surviving spouse (or
				surviving partner)—
							(1)is entitled to an annuity equal to 55
				percent of the deferred annuity of the Member commencing on the day after the
				Member dies and terminating on the last day of the month before the surviving
				spouse dies or remarries (or enters into a domestic partnership) (or the
				surviving domestic partner dies or enters into a subsequent domestic
				partnership or marries); or
							(2)may elect to receive the
				lump-sum credit instead of annuity if the spouse (or domestic partner) is the
				individual who would be entitled to the lump-sum credit and files application
				therefor with the Office before the award of the annuity.
							Notwithstanding the preceding sentence,
				an annuity payable under this subsection to the surviving spouse (or surviving
				domestic partner) of a Member may not exceed the difference between—(A)the annuity which would
				otherwise be payable to such surviving spouse (or such surviving domestic
				partner) under this subsection, and
							(B)the amount of the
				survivor annuity payable to any former spouse (or any former domestic partner)
				of such Member under subsection
				(h).
							;
				(6)by striking subsection
			 (g) and inserting the following:
					
						(g)In the case of a surviving spouse (or
				surviving domestic partner) whose annuity under this section is terminated
				because of a subsequent entry into a marriage (or domestic partnership) before
				becoming 55 years of age, annuity at the same rate shall be restored commencing
				on the day the remarriage (or subsequent domestic partnership) is dissolved by
				death, annulment, or divorce (or terminated), if—
							(1)the surviving spouse (or surviving domestic
				partner) elects to receive this annuity instead of a survivor benefit to which
				he may be entitled, under this subchapter or another retirement system for
				Government employees, by reason of the subsequent entry into a marriage (or
				domestic partnership); and
							(2)any lump sum paid on
				termination of the annuity is returned to the
				Fund.
							;
				(7)by striking subsection
			 (h) and inserting the following:
					
						(h)(1)Subject to paragraphs (2) through (5), a
				former spouse (or former domestic partner) of a deceased employee, Member,
				annuitant, or former Member who was separated from the service with title to a
				deferred annuity under section 8338(b) is entitled to a survivor annuity under
				this subsection, if and to the extent expressly provided for in an election
				under section 8339(j)(3), or in the terms of any decree of divorce or annulment
				or any court order or court-approved property settlement agreement incident to
				such decree.
							(2)(A)The annuity payable to a former spouse (or
				former domestic partner) under this subsection may not exceed the difference
				between—
									(i)the amount applicable in
				the case of such former spouse (or former domestic partner), as determined
				under subparagraph (B), and
									(ii)the amount of any
				annuity payable under this subsection to any other former spouse (or former
				domestic partner) of the employee, Member, or annuitant, based on an election
				previously made under section 8339(j)(3), or a court order previously
				issued.
									(B)The applicable amount, for purposes of
				subparagraph (A)(i) in the case of a former spouse (or former domestic
				partner), is the amount which would be applicable—
									(i)under subsection
				(b)(4)(A) in the case of a widow or widower (or surviving partner), if the
				deceased was an employee or Member who died after retirement;
									(ii)under subparagraph (A)
				of subsection (d) in the case of a widow or widower (or surviving partner), if
				the deceased was an employee or Member described in the first sentence of such
				subsection; or
									(iii)under subparagraph (A) of subsection (f) in
				the case of a surviving spouse (or surviving domestic partner), if the deceased
				was a Member described in the first sentence of such subsection.
									(3)The commencement and termination of an
				annuity payable under this subsection shall be governed by the terms of the
				applicable order, decree, agreement, or election, as the case may be, except
				that any such annuity—
								(A)shall not commence before—
									(i)the day after the
				employee, Member, or annuitant dies, or
									(ii)the first day of the
				second month beginning after the date on which the Office receives written
				notice of the order, decree, agreement, or election, as the case may be,
				together with such additional information or documentation as the Office may
				prescribe,
									whichever is later, and(B)shall terminate—
									(i)except as provided in
				subsection (k), in the case of an annuity computed by reference to clause (i)
				or (ii) of paragraph (2)(B), no later than the last day of the month before the
				former spouse remarries (or enters into a domestic partnership) (or former
				domestic partner enters into a subsequent domestic partnership or marries)
				before becoming 55 years of age or dies; or
									(ii)in the case of an annuity computed by
				reference to clause (iii) of such paragraph, no later than the last day of the
				month before the former spouse remarries (or enters into a domestic
				partnership) or dies (or the former domestic partner enters into a subsequent
				domestic partnership or marries or dies).
									(4)For purposes of this subchapter, a
				modification in a decree, order, agreement, or election referred to in
				paragraph (1) shall not be effective—
								(A)if such modification is
				made after the retirement or death of the employee or Member concerned,
				and
								(B)to the extent that such
				modification involves an annuity under this subsection.
								(5)For purposes of this
				subchapter, a decree, order, agreement, or election referred to in paragraph
				(1) shall not be effective, in the case of a former spouse (or former domestic
				partner), to the extent that it is inconsistent with any joint designation or
				waiver previously executed with respect to such former spouse (or former
				domestic partner) under section 8339(j)(1) or a similar prior provision of
				law.
							(6)Any payment under this
				subsection to a person bars recovery by any other person.
							(7)As used in this
				subsection, court means any court of any State, the District of
				Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands,
				or the Virgin Islands, and any Indian
				court.
							;
				(8)by striking subsection
			 (i) and inserting the following:
					
						(i)The requirement in
				subsections (a)(1)(A), (a)(2)(A), and (a)(5)(A) that the surviving spouse (or
				surviving domestic partner) of an employee or Member have been married to (or
				in a domestic partnership with) such employee or Member for at least 9 months
				immediately before the employee’s or Member’s death in order to qualify as the
				widow or widower (or surviving partner) of such employee or Member shall be
				deemed satisfied in any case in which the employee or Member dies within the
				applicable 9-month period, if—
							(1)the death of the employee
				or Member was accidental; or
							(2)the surviving spouse (or
				surviving domestic partner) of such individual had been previously married to
				(or in a domestic partnership with) the individual that was subsequently
				dissolved (or terminated), and the aggregate time married (or in a domestic
				partnership) is at least 9 months.
							;
				and
				(9)by redesignating
			 subsection (k) subsection (j) and amending such subsection to read as
			 follows:
					
						(j)(1)Subsections (b)(3)(B),
				(d)(ii), and (h)(3)(B)(i), to the extent that they provide for termination of a
				survivor annuity because of a subsequent entry into a marriage (or domestic
				partnership) before age 55, shall not apply if the widow, widower or former
				spouse was married to (or the surviving partner or former domestic partner was
				in a domestic partnership with) the individual on whose service the survivor
				annuity is based for at least 30 years.
							(2)A subsequent entry into a
				marriage (or domestic partnership) described in paragraph (1) shall not be
				taken into account for purposes of subparagraph (B) or (C) of section
				8339(j)(5) or any other provision of this chapter which the Director of the
				Office of Personnel Management may by regulation identify in order to carry out
				the purposes of this
				subsection.
							.
				206.Lump-sum benefits;
			 designation of beneficiary; order of precedenceSection 8342 is amended—
				(1)in subsection (c)—
					(A)by inserting (or
			 surviving partner) after widow or widower ; and
					(B)by striking
			 stepchild. and inserting stepchild (or a child of a
			 domestic partner which child is not otherwise a child of the employee or
			 Member).; and
					(2)in subsection (j)—
					(A)in paragraph (1)(A), by
			 inserting (or the domestic partner, if any) after the
			 spouse, if any;
					(B)by inserting (or domestic
			 partner) after spouse each place it appears; and
					(C)by inserting (or
			 former domestic partner) after former spouse each place
			 it appears.
					207.Alternative forms of
			 annuitiesSection 8343a is
			 amended—
				(1)in subsection
			 (b)(2)—
					(A)(in the material before
			 subparagraph (A)), by inserting (or in a domestic partnership)
			 after married; and
					(B)in subparagraph (B), by
			 inserting (or surviving domestic partner) after surviving
			 spouse;
					(2)in subsection (d)—
					(A)in paragraph (1), by
			 striking married, each place it appears and inserting
			 married (or in a domestic partnership),; and
					(B)in paragraph (2), by
			 striking former spouse, and inserting former spouse (or
			 former domestic partner),; and
					(3)in subsection (e), by
			 inserting (or in a domestic partnership) after
			 married.
				208.Administration;
			 regulationsSection
			 8347(n)(1)(D) is amended by striking their spouses, and their former
			 spouses and inserting their spouses (and domestic partners), and
			 their former spouses (and former domestic partners).
			209.Participation in the
			 Thrift Savings PlanSection
			 8351(b)(5) is amended—
				(1)in subparagraphs (A), (B)
			 and (C), by inserting  (or domestic partner) after
			 spouse each place it appears;
				(2)in subparagraph (B), by
			 striking a married employee or Member and inserting an
			 employee or Member who is married (or in a domestic partnership);
			 and
				(3)in subparagraph (D), by
			 inserting (or domestic partner or former domestic partner) after
			 spouse or former spouse.
				IIIFederal Employees’
			 Retirement System
			AGeneral
			 provisions
				301.DefinitionsSection 8401 is amended—
					(1)in paragraph (35), by
			 striking and at the end;
					(2)in paragraph (36), by
			 striking the period at the end and inserting ; and; and
					(3)by adding at the end the
			 following:
						
							(37)domestic
				partner and domestic partnership have the meanings given
				under section 2501;
							(38)Federal
				employee means an elected official of the United States or an employee
				of any entity of the United States; and
							(39)former domestic
				partner means a former domestic partner of an individual—
								(A)if such individual
				performed at least 18 months of civilian service creditable under section 8411
				as a Federal employee; and
								(B)if the former domestic
				partner was in a domestic partnership with such individual for at least 9
				months.
								.
					BCreditable
			 service
				311.Creditable
			 serviceSection 8411 is
			 amended—
					(1)in subsection
			 (c)(4)(C)(ii), by inserting (or former domestic partner) after
			 former spouse;
					(2)in subsection
			 (l)(4)(B)(i), by inserting (or domestic partner) after
			 spouse; and
					(3)in subsection (l)(5), by
			 inserting (or domestic partner) after spouse each
			 place it appears.
					312.Survivor reduction for
			 a current spouse or a current domestic partner
					(a)In
			 generalSection 8416 is
			 amended—
						(1)in the section heading,
			 by inserting (or domestic
			 partner) after spouse;
						(2)in subsection (a)—
							(A)by inserting (or
			 in a domestic partnership) after married each place it
			 appears;
							(B)by inserting (or
			 domestic partner) after spouse each place it appears;
			 and
							(C)by inserting (or
			 domestic partner’s) after spouse’s each place it
			 appears;
							(3)by striking subsection
			 (b) and inserting the following:
							
								(b)(1)Upon entry into a
				subsequent marriage (or subsequent domestic partnership), a retired employee or
				Member who was married (or in a domestic partnership) at the time of
				retirement, including an employee or Member whose annuity was not reduced to
				provide a survivor annuity for the employee’s or Member’s spouse or former
				spouse (or domestic partner or former domestic partner) as of the time of
				retirement, may irrevocably elect during such marriage (or domestic
				partnership), in a signed writing received by the Office—
										(A)within 2 years after such
				entry into a subsequent marriage (or domestic partnership), or
										(B)if later, within 2 years
				after—
											(i)the death of or entry
				into a subsequent marriage (or domestic partnership) by any former spouse (or
				former domestic partner) of such employee or Member who was entitled to a
				survivor annuity under section 8445, or
											(ii)if there was more than 1, the death of or
				entry into a subsequent marriage (or domestic partnership) by the last such
				surviving former spouse (or former domestic partner),
											a reduction in the employee’s or Member’s
				annuity under section 8419(a) for the purpose of providing an annuity for such
				employee’s or Member’s spouse (or domestic partner) in the event such spouse
				(or domestic partner) survives the employee or Member.(2)The election and
				reduction shall be effective the first day of the second month after the
				election is received by the Office, but not less than 9 months after the date
				of the subsequent marriage (or entry into the subsequent domestic
				partnership).
									(3)An election to provide a survivor annuity
				to an individual under this subsection—
										(A)shall prospectively void
				any election made by the employee or Member under section 8420 with respect to
				such individual; or
										(B)shall, if an election was
				made by the employee or Member under section 8420 with respect to a different
				individual, prospectively void such election if appropriate written application
				is made by such employee or Member at the time of making the election under
				this subsection.
										(4)Any election under this subsection made by
				an employee or Member on behalf of an individual after the retirement of such
				employee or Member shall not be effective if—
										(A)the employee or Member
				was married to (or in a domestic partnership with) such individual at the time
				of retirement; and
										(B)the annuity rights of
				such individual based on the service of such employee or Member were then
				waived under subsection
				(a).
										;
						(4)in subsection (c)—
							(A)by striking the matter
			 before paragraph (2) and inserting the following:
								
									(c)(1)An employee or Member
				who is unmarried (and not in a domestic partnership) at the time of retiring
				under this chapter and who later marries (or enters into a domestic
				partnership) may irrevocably elect, in a signed writing received by the
				Office—
											(A)within 2 years after such
				employee or Member marries (or enters into a domestic partnership), or
											(B)if later, within 2 years
				after—
												(i)the death of or entry
				into a subsequent remarriage (or domestic partnership) by of any former spouse
				(or domestic partner) of such employee or Member who was entitled to a survivor
				annuity under section 8445,
												(ii)if more than 1, the
				death of or entry into a subsequent marriage (or domestic partnership) by the
				last such surviving former spouse (or surviving domestic partner),
												a reduction in the current annuity of the
				retired employee or Member, in accordance with section
				8419(a).;
				and
							(B)in paragraph (2), by
			 striking marriage. and inserting marriage (or domestic
			 partnership).; and
							(5)in subsection
			 (d)(1)—
							(A)by inserting (or
			 in a domestic partnership) after married; and
							(B)by inserting (or
			 domestic partner) after spouse each place it
			 appears.
							(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 of
			 title 5, United States Code, is amended by striking the item relating to
			 section 8416 and inserting the following:
						
							
								8416. Survivor reduction for a current spouse
				(or domestic
				partner).
							
							.
					313.Survivor reduction for
			 a former spouse or former domestic partner
					(a)In
			 generalSection 8417 is
			 amended—
						(1)in the section heading,
			 by inserting (or former
			 domestic partner) after former spouse;
						(2)in subsection (a), by
			 inserting (or a former domestic partner) after former
			 spouse;
						(3)in subsection (b)—
							(A)in paragraph (1), by
			 inserting (or former domestic partner) after former
			 spouse each place it appears;
							(B)by amending paragraph (2)
			 to read as follows:
								
									(2)An election under this subsection shall be
				made at the time of retirement or, if the marriage is dissolved (or the
				domestic partnership is terminated) after the date of retirement, within 2
				years after the date on which the marriage of the former spouse to the employee
				or Member is so dissolved (or the domestic partnership of the former domestic
				partner with the employee or Member is so
				terminated).
									;
				and
							(C)in paragraph (3)—
								(i)in subparagraph (A)(ii),
			 by inserting (or a surviving partner) after a widow or
			 widower; and
								(ii)by amending subparagraph
			 (B) to read as follows:
									
										(B)shall not be effective,
				in the case of an employee or Member who is then married (or in a domestic
				partnership), unless it is made with the spouse’s (or domestic partner’s)
				written
				consent.
										.
								(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 of
			 title 5, United States Code, is amended by striking the item relating to
			 section 8417 and inserting the following:
						
							
								8417. Survivor reduction for a former spouse
				(or former domestic
				partner).
							
							.
					314.Survivor elections;
			 deposit; offsetsSection
			 8418(b) is amended—
					(1)by inserting (or
			 domestic partnership) after marriage; and
					(2)by striking former
			 spouse. inserting former spouse (or former domestic
			 partner)..
					315.Survivor reductions;
			 computationSection 8419 is
			 amended—
					(1)in subsection (a), by
			 inserting (or domestic partner) after spouse each
			 place it appears; and
					(2)by amending subsection
			 (b) to read as follows:
						
							(b)(1)Any reduction in an
				annuity for the purpose of providing a survivor annuity for the current spouse
				(or current domestic partner) of a retired employee or Member shall be
				terminated for each full month—
									(A)after the death of the
				spouse (or domestic partner); or
									(B)after the dissolution of
				the spouse’s marriage to (or the termination of the domestic partner’s domestic
				partnership with) the employee or Member, except that an appropriate reduction
				shall be made thereafter if the spouse (or domestic partner) is entitled, as a
				former spouse (or former domestic partner), to a survivor annuity under section
				8445.
									(2)Any reduction in an annuity for the purpose
				of providing a survivor annuity for a former spouse (or former domestic
				partner) of a retired employee or Member shall be terminated for each full
				month after the former spouse remarries (or enters into a domestic partnership)
				(or the former domestic partner enters into a subsequent domestic partnership
				or marries) before reaching age 55 or dies. This reduction shall be replaced by
				appropriate reductions under subsection (a) if the retired employee or Member
				has—
									(A)another former spouse (or
				former domestic partner) who is entitled to a survivor annuity under section
				8445;
									(B)a current spouse to whom the employee or
				Member was married (or a current domestic partner with whom the employee or
				Member was in a domestic partnership) at the time of retirement and with
				respect to whom a survivor annuity was not waived under section 8416(a) or, if
				waived, with respect to whom an election under section 8416(d) has been made;
				or
									(C)a current spouse whom the employee or
				Member married (or current domestic partner with whom the employee or Member
				entered into a domestic partnership) after retirement and with respect to whom
				an election has been made under subsection (b) or (c) of section
				8416.
									.
					316.Insurable interest
			 reductionsSection 8420 is
			 amended—
					(1)in subsection
			 (b)(1)—
						(A)by striking
			 married employee or Member and inserting employee or
			 Member who is married (or in a domestic partnership); and
						(B)by inserting (or
			 domestic partner) after spouse each place it appears;
			 and
						(2)in subsection (b)(2), by
			 inserting (or former domestic partner) after former
			 spouse.
					317.Alternative forms of
			 annuitiesSection 8420a is
			 amended—
					(1)in subsection
			 (b)(2)—
						(A)in the matter before
			 subparagraph (A), by inserting (or in a domestic partnership)
			 after married; and
						(B)in subparagraph (B), by
			 striking surviving spouse. inserting surviving spouse (or
			 surviving domestic partner).;
						(2)in subsection (d)—
						(A)in paragraph (1), by
			 striking married, inserting married (or in a domestic
			 partnership), and
						(B)in paragraph (2), by inserting (or
			 former domestic partner) after former spouse each place
			 it appears; and
						(3)in subsection (e), by
			 inserting (or in a domestic partnership) after
			 married.
					318.Lump-sum benefits;
			 designation of beneficiary; order of precedenceSection 8424 is amended—
					(1)in subsection (b)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by
			 striking the spouse, if any, and any former spouse and inserting
			 any spouse or former spouse (and any domestic partner or former domestic
			 partner); and
							(ii)in subparagraph (B), by
			 striking spouse or former spouse each place it appears and
			 inserting spouse or former spouse (or domestic partner or former
			 domestic partner); and
							(B)in paragraph (2), by
			 striking spouse or former spouse each place it appears and
			 inserting spouse or former spouse (or domestic partner or former
			 domestic partner); and
						(2)in subsection (d)—
						(A)by striking widow
			 or widower and inserting widow or widower (or surviving
			 partner); and
						(B)by striking “stepchild.”
			 and inserting stepchild (or a child of a domestic partner which child is
			 not otherwise a child of the employee or Member)..
						CThrift Savings
			 Plan
				321.Benefits and election
			 of benefitsSection 8433(e) is
			 amended by striking paragraph (2) and inserting the following:
					
						(2)Notwithstanding section
				8424(d), if an employee, Member, former employee, or former Member dies and has
				designated as sole or partial beneficiary his or her spouse (or domestic
				partner) at the time of death, or, if an employee, Member, former employee, or
				former Member, dies with no designated beneficiary and is survived by a spouse
				(or domestic partner), the spouse (or domestic partner) may maintain the
				portion of the employee's or Member's account to which the spouse (or domestic
				partner) is entitled in accordance with the following terms:
							(A)Subject to the
				limitations of subparagraph (B), the spouse (or domestic partner) shall have
				the same withdrawal options under subsection (b) as the employee or Member were
				the employee or Member living.
							(B)The spouse (or domestic
				partner) may not make withdrawals under subsection (g) or (h).
							(C)The spouse (or domestic
				partner) may not make contributions or transfers to the account.
							(D)The account shall be
				disbursed upon the death of the surviving spouse (or surviving domestic
				partner). A beneficiary or surviving spouse (or surviving domestic partner) of
				a deceased spouse (or domestic partner) who has inherited an account is
				ineligible to maintain the inherited spousal
				account.
							.
				322.Annuities: methods of
			 payment; election; purchaseSection 8434(a)(2) is amended—
					(1)in subparagraph (B), by
			 inserting (or domestic partner) after spouse;
			 and
					(2)in subparagraph (E)(i),
			 by inserting (or former domestic partner) after former
			 spouse.
					323.Protections for
			 spouses, domestic partners, former spouses, and former domestic
			 partners
					(a)In
			 generalSection 8435 is
			 amended—
						(1)in the section heading,
			 by inserting (and domestic
			 partners and former domestic partners) after
			 spouses and former
			 spouses;
						(2)in subsection (a)—
							(A)in paragraph (1)—
								(i)in subparagraph (A), by
			 striking A married employee or Member (or former employee or
			 Member) each place it appears and inserting An employee or
			 Member, or former employee or former Member, who is married (or in a domestic
			 partnership); and
								(ii)in subparagraph (B), by
			 inserting (or domestic partner) after spouse each
			 place it appears; and
								(B)in paragraph (2), by
			 inserting (or domestic partner’s) after spouse’s
			 each place it appears;
							(3)in subsection (b)—
							(A)in paragraph (1)—
								(i)by inserting (or
			 surviving domestic partner) after surviving spouse each
			 place it appears; and
								(ii)by inserting (or
			 in a domestic partnership) after married; and
								(B)in paragraph (2)(A), by
			 inserting (or domestic partner) after
			 spouse;
							(4)in subsection (d)—
							(A)in paragraph (1), by
			 inserting (or former domestic partner) after former
			 spouse the first 2 places it appears;
							(B)in paragraphs (3) through
			 (6), by inserting (or former domestic partner) after
			 former spouse each place it appears;
							(C)in paragraph (3)(B), by
			 inserting (or former domestic partners) after former
			 spouses; and
							(D)in paragraph (3)(A), by
			 inserting (or surviving domestic partner) after surviving
			 spouse;
							(5)in subsection
			 (e)(1)—
							(A)by striking the matter
			 before subparagraph (B) and inserting the following:
								
									(e)(1)(A)A loan or withdrawal under subsection (g)
				or (h) of section 8433 may be made to an employee or Member who is married (or
				in a domestic partnership) only if the employee's or Member’s spouse (or
				domestic partner) consents to such loan or withdrawal in
				writing.
											;
				and
							(B)in subparagraph (C), by
			 inserting (or domestic partner’s) after spouse’s
			 each place it appears; and
							(6)in subsection (g), by
			 inserting (or domestic partner or former domestic partner) after
			 spouse or former spouse.
						(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8435 and inserting the
			 following:
						
							
								8435. Protections for spouses and former
				spouses (and domestic partners and former domestic
				partners).
							
							.
					324.Justices and
			 judgesSection 8440a(b)(6) is
			 amended by inserting (or domestic partners) after
			 spouses.
				DSurvivor
			 annuities
				331.DefinitionsSection 8441 is amended—
					(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and by
			 inserting after paragraph (2) the following:
						
							(3)the term surviving
				partner—
								(A)means the surviving domestic partner of an
				employee, Member, or annuitant, or of a former employee or Member, who—
									(i)was in a domestic partnership with such
				employee, Member, or annuitant, or former employee or Member, for at least 9
				months immediately before the death of such employee, Member, or annuitant, or
				former employee or Member; or
									(ii)satisfies such other
				requirements, based on parenthood and the domestic partnership, as the Director
				of the Office of Personnel Management shall by regulation prescribe based on
				the definition of a widow or widower under paragraphs (1)(B) and (2)(B) of this
				section; and
									(B)notwithstanding
				subparagraph (A), includes a surviving domestic partner described under that
				subparagraph only if the employee, Member, annuitant, or former employee or
				Member performed at least 18 months of service as a Federal
				employee;
								;
				and
					(2)in paragraph (5) (as so
			 redesignated by paragraph (1))—
						(A)in subparagraph
			 (A)—
							(i)by striking an
			 unmarried dependent child and inserting a dependent child who is
			 unmarried (and not in a domestic partnership);
							(ii)in clause (iii), by
			 striking and at the end; and
							(iii)in clause (iv)—
								(I)by inserting (or
			 surviving partner) after widow or widower; and
								(II)by inserting at the end,
			 before the semicolon, the following: “, and (v) a child of a domestic partner
			 of an employee, Member, or annuitant (not adopted by the employee, Member, or
			 annuitant), but only if—
									
										(I)the child lived with the
				employee, Member, or annuitant in a regular parent-child relationship;
				and
										(II)the employee, Member, or
				annuitant performed at least 18 months of service as a Federal
				employee;
										;
				and
								(B)in subparagraphs (B) and
			 (C), by striking unmarried dependent child each place that term
			 appears and inserting dependent child who is unmarried (and not in a
			 domestic partnership).
						332.Rights of a widow,
			 widower, or surviving partner
					(a)In
			 generalSection 8442 is
			 amended—
						(1)in the section heading,
			 by inserting (or surviving
			 partner) after widow or widower;
						(2)in subsection (a)—
							(A)by inserting (or
			 surviving partner) after widow or widower each place it
			 appears;
							(B)by inserting (or
			 entry into a domestic partnership) after marriage;
			 and
							(C)by inserting (or
			 domestic partner) after spouse each place it
			 appears;
							(3)in subsection (b), by
			 inserting (or surviving partner) after widow or
			 widower each place it appears;
						(4)in subsection (c)—
							(A)in the matter in
			 paragraph (1) before subparagraph (A) thereof, by inserting (or a
			 surviving partner with whom in a domestic partnership) after
			 widow or widower to whom married; and
							(B)by striking widow
			 or widower each place it appears (other than where amended by
			 subparagraph (A)) and inserting widow or widower (or surviving
			 partner);
							(5)in subsection (d)—
							(A)by striking widow
			 or widower each place it appears and inserting widow or widower
			 (or surviving partner);
							(B)in paragraph (1)(B), by
			 inserting (or, in the case of a widow or widower, enters into a domestic
			 partnership) (or, in the case of a surviving partner, enters into a subsequent
			 domestic partnership or marries) after remarries;
							(C)in paragraph (2)—
								(i)by striking “remarriage
			 before” and inserting “subsequent entry into a marriage (or domestic
			 partnership) before”;
								(ii)by striking “remarriage
			 is dissolved by death, divorce, or annulment,” and inserting “subsequently
			 entered marriage is dissolved by death, divorce, annulment (or subsequently
			 entered domestic partnership is terminated),”; and
								(iii)in subparagraph (A), by
			 striking “remarriage;” and inserting “subsequently entered marriage (or
			 domestic partnership);”; and
								(D)in paragraph (3)—
								(i)by striking “remarriage”
			 and inserting “subsequent entry into a marriage (or domestic partnership)”;
			 and
								(ii)by inserting (or
			 in a domestic partnership for at least 30 years with) after
			 married for at least 30 years to;
								(6)in subsection (e)—
							(A)by inserting (or
			 surviving partner) after widow or widower each place it
			 appears;
							(B)by inserting (or
			 in a domestic partnership with) after been married to;
			 and
							(C)by amending paragraph (2)
			 to read as follows:
								
									(2)the surviving spouse (or
				surviving domestic partner) of such individual had been previously married to
				(or in a domestic partnership with) the individual that was subsequently
				dissolved (or terminated), and the aggregate time married (or in a domestic
				partnership) is at least 9
				months.
									;
							(7)in subsection (g), by
			 striking widow or widower and inserting widow, widower,
			 or surviving partner each place it appears; and
						(8)in subsection (h)—
							(A)by striking widow
			 or widower each place it appears and inserting widow or widower
			 (or surviving partner); and
							(B)by inserting (or
			 former domestic partner) after former spouse each place
			 it appears.
							(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8442 and inserting the
			 following:
						
							
								8442. Rights of a widow or widower (or
				surviving
				partner).
							
							.
					333.Rights of a
			 childSection 8443(b) is
			 amended by striking subparagraph (E) and the matter following that subparagraph
			 and inserting the following:
					
						(E)dies or marries (or
				enters into a domestic partnership);
						whichever
				occurs first. On the death of the surviving wife or husband (or surviving
				domestic partner), or former wife or husband (or former domestic partner), or
				termination of the annuity of a child, the annuity of any other child or
				children shall be recomputed and paid as though the wife or husband (or
				domestic partner), former wife or husband (or former domestic partner), or
				child had not survived the annuitant, employee, or Member. If the annuity of a
				child under this subchapter terminates under subparagraph (E) because of
				marriage (or domestic partnership), then, if such marriage (or domestic
				partnership) ends, such annuity shall resume on the first day of the month in
				which it ends, but only if any lump sum paid is returned to the Fund, and that
				individual is not otherwise ineligible for such
				annuity..
				334.Rights of a former
			 spouse or former domestic partner
					(a)In
			 generalSection 8445 is
			 amended—
						(1)in the section heading,
			 by inserting (or former
			 domestic partner) after former spouse;
						(2)in subsection (a), by
			 inserting (or former domestic partner) after former
			 spouse;
						(3)in subsection (b)—
							(A)by inserting (or
			 former domestic partner) after former spouse each place
			 it appears; and
							(B)by inserting (or
			 surviving partner) after widow or widower;
							(4)in subsection (c)(2), by
			 inserting “(or enters into a domestic partnership) (or the former domestic
			 partner enters into a subsequent domestic partnership or marries)” after
			 “remarries”;
						(5)in subsection (e), by
			 inserting (or former domestic partner) after former
			 spouse each place it appears; and
						(6)by amending subsection
			 (h) to read as follows:
							
								(h)(1)Subsection (c)(2), to
				the extent that it provides for termination of a survivor annuity because of a
				subsequent entry into a marriage (or domestic partnership) before age 55, shall
				not apply if the former spouse (or former domestic partner) was married to (or
				in a domestic partnership with) the individual on whose service the survivor
				annuity is based for at least 30 years.
									(2)A subsequent entry into a
				marriage (or domestic partnership) described in paragraph (1) shall not be
				taken into account for purposes of section 8419(b)(1)(B) or any other provision
				of this chapter which the Director may by regulation identify in order to carry
				out the purposes of this
				subsection.
									.
						(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8445 and inserting the
			 following:
						
							
								8445. Rights of a former spouse (or former
				domestic
				partner).
							
							.
					EGeneral administrative
			 provisions
				341.Authority of the
			 Office of Personnel ManagementSection 8461(j)(1)(D) is amended by striking
			 such employees, their spouses, their former spouses, and their
			 survivors and inserting such employees and their spouses (and
			 domestic partners), former spouses (and former domestic partners), and
			 survivors.
				342.Cost-of-living
			 adjustmentsSection 8462(c) is
			 amended—
					(1)in paragraph (2), by
			 striking survivor (other than a widow or widower whose annuity is
			 computed under section 8442(g) or a child under section 8443) and
			 inserting the following: survivor, other than a widow or widower (or
			 surviving partner) whose annuity is computed under section 8442(g) or a child
			 under section 8443,;
					(2)in paragraph (4) (in the
			 matter before subparagraph (A)), by inserting (or surviving
			 partner) after widow or widower; and
					(3)in paragraph (4)(B)(i),
			 by inserting (or surviving partner’s) after widow’s or
			 widower’s.
					FFederal
			 Retirement Thrift Investment Management System
				351.Fiduciary
			 responsibilities; liability and penaltiesSection 8477(a)(4)(F) is amended to read as
			 follows:
					
						(F)a spouse (or domestic
				partner), sibling, ancestor, lineal descendant, or spouse (or domestic partner)
				of a lineal descendant of a person described in subparagraph (A), (B), or
				(D);
						.
				IVInsurance
			 benefits
			401.Life
			 insurance
				(a)In
			 generalChapter 87 is
			 amended—
					(1)in section
			 8701(d)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by
			 inserting (or domestic partner) after spouse;
			 and
							(ii)in subparagraph (B), by
			 inserting “(or child of the individual’s domestic partner)” after “stepchild”
			 each place it appears; and
							(B)by adding at the end the
			 following:
							
								(3)For the purpose of this
				subsection, domestic partner has the meaning given under section
				2501.
								.
						(2)in section 8705(a), by
			 inserting (or surviving domestic partner) after widow or
			 widower; and
					(3)in section
			 8714c(b)(1)(A), by striking spouse; and inserting spouse
			 (or domestic partner);.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to calendar years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				402.Health
			 insurance
				(a)DefinitionsSection 8901 is amended—
					(1)in paragraph (5)—
						(A)in the matter before
			 subparagraph (A), by inserting (or the domestic partner of a Federal
			 employee or of a Federal annuitant) after or
			 annuitant;
						(B)in subparagraph (A), by
			 striking and;
						(C)in subparagraph (B), by
			 inserting “and” at the end; and
						(D)by inserting after
			 subparagraph (B) the following:
							
								(C)a child of the domestic
				partner of a Federal employee or of a Federal annuitant, unless adopted by such
				individual, but only if the child lives with the Federal employee or Federal
				annuitant in a regular parent-child
				relationship;
								;
						(2)in paragraph (8)(B), by
			 striking or former spouses, and inserting former spouses
			 (or former domestic partners),;
					(3)in paragraph (10)—
						(A)in subparagraph (A), by
			 inserting (or entered into a domestic partnership) after
			 remarried; and
						(B)by striking
			 and at the end;
						(4)by redesignating
			 paragraph (11) as paragraph (12), and by inserting after paragraph (10) the
			 following:
						
							(11)former domestic
				partner means a domestic partner—
								(A)whose domestic
				partnership with an employee, former employee, or Federal annuitant has
				terminated,
								(B)who has not entered into
				another domestic partnership (or married) before age 55 after the domestic
				partnership to the employee, former employee, or annuitant was
				terminated,
								(C)who was enrolled in an
				approved health benefits plan under this chapter as a family member at any time
				during the 18-month period before the date of the termination of the domestic
				partnership to the employee, former employee, or annuitant, and
								(D)(i)who is receiving any
				portion of a survivor annuity under section 8341(h) or 8445 (or benefits
				similar to either of the aforementioned annuity benefits under a retirement
				system for Government employees other than the Civil Service Retirement System
				or the Federal Employees’ Retirement System),
									(ii)for whom an election has
				been made under section 8339(j)(3) or 8417(b) (or similar provision of law),
				or
									(iii)who is otherwise
				entitled to an annuity or any portion of an annuity as a former domestic
				partner under a retirement system for Government employees,
									except that such term shall not include
				any such former domestic partner (who has not entered into another domestic
				partnership) of a former employee whose domestic partnership was terminated
				after the former employee’s separation from the service (other than by
				retirement).;
				
					(5)by striking the period at
			 the end of paragraph (12) (as redesignated) and inserting ; and;
			 and
					(6)by adding at the end the
			 following:
						
							(13)domestic
				partner and domestic partnership have the meanings given
				under section 2501;
							(14)Federal
				employee means an elected official of the United States or an employee
				of any entity of the United States; and
							(15)Federal
				annuitant means an annuitant whose service consists of at least 18
				months as a Federal
				employee.
							.
					(b)Contracting
			 authoritySection 8902 is amended in subsections (g), (j), and
			 (k)(1), by striking former spouse, each place it appears and
			 inserting former spouse (or former domestic partner),.
				(c)Debarment and other
			 sanctionsSection 8902a(a)(1)(B) is amended by inserting
			 (or former domestic partner) after or former
			 spouse.
				(d)Health benefits
			 plansSection 8903(1) is amended—
					(1)by striking former
			 spouses, and inserting former spouses (or former domestic
			 partners),; and
					(2)by striking “former
			 spouse,” and inserting “former spouse (or former domestic partner),”.
					(e)Election of
			 coverageSection 8905 is amended—
					(1)in subsection (c), by
			 adding at the end the following:
						
							(3)The Office shall prescribe regulations to
				ensure that, in the administration of this subsection, parity of treatment is
				afforded—
								(A)to former spouses and
				former domestic partners; and
								(B)to the children of a
				marriage that has been dissolved and the children of a domestic partnership
				that has been
				terminated.
								;
					(2)in subsection (e)—
						(A)by inserting (or
			 domestic partner) after has a spouse; and
						(B)by striking either
			 spouse, and inserting either spouse (or either domestic partner,
			 as the case may be),; and
						(3)in subsections (f) and
			 (g), by striking former spouse, each place it appears and
			 inserting former spouse (or former domestic partner),.
					(f)Continued
			 coverageSection 8905a is amended by adding at the end the
			 following:
					
						(g)The Office shall prescribe regulations to
				ensure that, in the administration of this section, parity of treatment is
				afforded—
							(1)to former spouses and
				former domestic partners; and
							(2)to the children of a marriage that has been
				dissolved and the children of a domestic partnership that has been
				terminated.
							.
				(g)Coverage of restored
			 employees and survivor or disability annuitantsSection 8908(b)
			 is amended by striking “remarriage and is later restored” and inserting
			 having entered into a subsequent marriage (or domestic partnership) and
			 is later restored (or a surviving domestic partner whose survivor annuity under
			 this title was terminated because of having entered into a subsequent domestic
			 partnership or a marriage and is later restored).
				(h)Employees health
			 benefits fundSection 8909(d) is amended by striking
			 former spouse, each place it appears and inserting former
			 spouse (or former domestic partner),.
				(i)RegulationsSection
			 8913(c) is amended—
					(1)by inserting (and
			 former domestic partners) after and former spouses;
			 and
					(2)by inserting (or
			 former domestic partner) after or former spouse.
					(j)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				403.Enhanced dental
			 benefits
				(a)In
			 generalChapter 89A is
			 amended—
					(1)in section
			 8956(a)—
						(A)by inserting or
			 domestic partner after a spouse; and
						(B)by striking either
			 spouse, and inserting either spouse (or either domestic partner,
			 as the case may be),; and
						(2)in section 8957, by
			 striking surviving spouse, and inserting surviving spouse
			 (or surviving domestic partner),.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				404.Enhanced vision
			 benefits
				(a)In
			 generalChapter 89B is
			 amended—
					(1)in section
			 8986(a)—
						(A)by inserting (or
			 domestic partner) after a spouse; and
						(B)by striking either
			 spouse, and inserting either spouse (or either domestic partner,
			 as the case may be),; and
						(2)in section 8987, by
			 striking surviving spouse, and inserting surviving spouse
			 (or surviving domestic partner),.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				405.Long-term care
			 insurance
				(a)In
			 generalChapter 90 is
			 amended—
					(1)in section 9001(5), by
			 redesignating subparagraph (D) as subparagraph (E) and by inserting after
			 subparagraph (C) the following:
						
							(D)(i)a domestic partner (as
				that term is defined in section 2501) of a Federal employee (as that term is
				defined in section 8901), of an individual described in subparagraph (B), (C),
				or (D) of paragraph (1), or of an annuitant whose service (as that term is
				defined in section 8901) consists of at least 18 months as a Federal
				employee;
								(ii)a child of a domestic
				partner referred to in clause (i), if such child is at least 18 years of age;
				and
								(iii)a parent of a domestic
				partner referred to in clause (i).
								;
				and
					(2)in section
			 9002(e)(2)—
						(A)in the heading, by
			 striking Spousal
			 parity and inserting the following:
			 Parity for spouse (or
			 domestic partner); and
						(B)by inserting (or
			 domestic partner) after spouse.
						(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to calendar years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				VTravel, transportation,
			 and subsistence
			501.Reimbursement for
			 taxes incurred on money received for travel expenses
				(a)In
			 generalSection 5706c is
			 amended—
					(1)in subsection (a), by
			 striking (if filing jointly), and inserting (if filing
			 jointly) (or by an employee and such employee’s domestic partner (as that term
			 is defined under section 2501), if joint filing is allowed and they file
			 jointly),; and
					(2)in subsection (b), by
			 striking employee and spouse, as the case may be, and inserting
			 employee and spouse (or domestic partner), as the case may
			 be.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxable years beginning after the end of the 6-month period beginning on the
			 date of the enactment of this Act.
				502.DefinitionSection 5721 is amended—
				(1)in paragraph (6), by
			 striking and at the end;
				(2)in paragraph (7), by
			 striking the period and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(8)domestic
				partner has the meaning given under section
				2501.
						.
				503.Relocation expenses of
			 employees transferred or reemployed
				(a)In
			 generalSection
			 5724a(b)(1)(A) is amended by striking employee’s spouse and
			 inserting employee’s spouse (or domestic partner).
				(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to expenses incurred after the end of the 6-month period beginning on the date
			 of the enactment of this Act.
				504.Taxes on
			 reimbursements for travel, transportation, and relocation expenses of employees
			 transferred
				(a)In
			 generalSection 5724b is
			 amended—
					(1)in subsection (a), by striking “(if filing
			 jointly),” and inserting “by an employee and such employee’s spouse (or, where
			 allowable, such employee’s domestic partner), if filing jointly,”; and
					(2)in subsection (b), by
			 striking employee and spouse, as the case may be, and inserting
			 employee and spouse (or domestic partner), as the case may
			 be.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxable years beginning after the end of the 6-month period beginning on the
			 date of the enactment of this Act.
				505.Relocation expenses of
			 an employee who is performing an extended assignment
				(a)In
			 generalSection 5737(a)(4) is
			 amended by inserting (or domestic partner) after employee
			 and spouse.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply with respect to expenses incurred after the end of the
			 6-month period beginning on the date of the enactment of this Act.
				VICompensation for work
			 injuries
			601.DefinitionsSection 8101 is amended—
				(1)in paragraph (8), by
			 striking married brothers or married sisters; and inserting
			 any brother or sister who is married (or is in a domestic
			 partnership);;
				(2)in paragraph (9)—
					(A)by inserting (or
			 children of the employee’s domestic partner, if the employee was a Federal
			 employee) after stepchildren; and
					(B)by striking “married
			 children” and inserting any child who is married (or in a domestic
			 partnership);
					(3)in paragraph (19), by
			 striking and at the end;
				(4)in paragraph (20), by
			 striking the period and inserting a semicolon; and
				(5)by adding after paragraph
			 (20) the following:
					
						(21)the term domestic
				partner means either of the individuals in a domestic
				partnership;
						(22)the term domestic
				partnership means a relationship between 2 individuals of the same sex
				that meets the conditions of subparagraphs (A) and (B):
							(A)except as provided in
				subparagraph (B), the term means a relationship established under section 2502
				and not dissolved under that section;
							(B)if neither of the 2
				individuals is an employee within the meaning of section 2501, but if at least
				1 of them is a covered Federal employee, the term means a relationship
				established under section 2502 and not dissolved under that section, except
				that—
								(i)notwithstanding the
				requirement in section 2502(a)(2)(A)(ii), each of the individuals shall attest
				that the individual who files the application and affidavit is a covered
				Federal employee; and
								(ii)the Secretary of Labor
				shall exercise the authorities of the Director under section 2502 with respect
				to the domestic partnership, and shall do so under any applicable regulations
				issued by the Director (except insofar as may be necessitated by different
				circumstances);
								(23)the term Federal
				employee—
							(A)means—
								(i)an individual referred to
				in subparagraph (A) or (B) of paragraph (1) (subject to the exclusions
				following subparagraph (E) of that paragraph); or
								(ii)any other individual who
				is eligible for coverage under this subchapter based on such individual’s
				employment with or other service to the United States; and
								(B)shall not include any
				individual who is eligible for coverage under this subchapter based on the
				individual’s service performed as the employee of any employer other than an
				entity of the United States; and
							(24)the term surviving
				partner means the domestic partner in a domestic partnership with the
				decedent at the time of his or her death if the decedent was a Federal
				employee
						.
				602.Death gratuity for
			 injuries incurred in connection with employee’s service with an Armed
			 ForceSection 8102a(d) is
			 amended—
				(1)in paragraph (1)(A), by
			 striking surviving spouse. and inserting surviving spouse
			 (or surviving partner).; and
				(2)in paragraph (2)(C), by
			 inserting (or children of the employee’s domestic partner, if the
			 employee was a covered Federal employee) after
			 stepchildren.
				603.Beneficiaries of
			 awards unpaid at death; order of precedenceSection 8109(a)(D) is amended—
				(1)in clause (i), by
			 striking the widow or widower. and inserting the widow or
			 widower (or the surviving partner).;
				(2)in clause (ii)—
					(A)by inserting (or a
			 surviving partner) after a widow or widower; and
					(B)by inserting (or
			 the surviving partner) after the widow or widower;
			 and
					(3)in clause (iii), by
			 striking no widow or widower, and inserting no widow or
			 widower (and no surviving partner),.
				604.Augmented compensation
			 for dependentsSection 8110(a)
			 is amended—
				(1)in paragraph (3)—
					(A)by striking “an unmarried
			 child” and inserting “a child who is unmarried (and not in a domestic
			 partnership)”; and
					(B)by striking
			 and at the end;
					(2)in paragraph (4), by
			 striking the period and inserting ; and;
				(3)by inserting after
			 paragraph (4) the following:
					
						(5)a domestic partner,
				if—
							(A)he or she is a member of
				the same household as the employee;
							(B)he or she is receiving
				regular contributions from the employee for his or her support; or
							(C)the employee has been
				ordered by a court to contribute to his or her
				support.
							;
				and
				(4)in the last sentence, by
			 striking “he marries.” and inserting “he marries (or enters into a domestic
			 partnership).”.
				605.Limitations on right
			 to receive compensationSection 8116(c) is amended by striking
			 spouse, and inserting spouse (or domestic
			 partner),.
			606.Compensation in case
			 of deathSection 8133 is
			 amended—
				(1)in subsection (a)—
					(A)in paragraphs (1) and
			 (2), by striking the widow or widower, and inserting the
			 widow or widower (or the surviving partner),; and
					(B)in paragraph (2), by
			 inserting (or the surviving partner) after for the widow
			 or widower;
					(C)in paragraph (3), by
			 striking no widow or widower, and inserting no widow or
			 widower (and no surviving partner),; and
					(D)in paragraphs (4) and
			 (5), by striking “widower,” and inserting “widower (or surviving partner),”
			 each place it appears; and
					(2)in subsection (b)—
					(A)by amending paragraph (1)
			 to read as follows:
						
							(1)a widow or widower dies or remarries (or
				enters into a domestic partnership) (or a surviving partner dies or enters into
				a subsequent domestic partnership or marries) before reaching age
				55;
							;
				and
					(B)in paragraphs (2) and
			 (3), by striking marries, each place that term appears and
			 inserting marries (or enters into a domestic partnership),;
			 and
					(C)in the matter following
			 paragraph (3)—
						(i)in the first sentence, by
			 striking marries. and inserting marries (or enters into a
			 domestic partnership).; and
						(ii)in the second sentence,
			 by inserting (or domestic partner) (or a surviving partner who has
			 entitlements to benefits under this title derived from more than one domestic
			 partner or spouse) after husband or wife.
						607.Lump-sum
			 paymentSection 8135 is
			 amended—
				(1)in subsection (a), by
			 inserting (or surviving partner) after widow or
			 widower; and
				(2)by striking subsection
			 (b) and inserting the following:
					
						(b)A widow or widower on remarriage (or on
				entry into a domestic partnership) before reaching age 55 (or a surviving
				partner on entry into a subsequent domestic partnership or on marriage before
				age 55) who is entitled to compensation under section 8133 of this title, shall
				be paid a lump sum equal to 24 times the monthly compensation payment
				(excluding compensation on account of another individual) to which that
				individual was entitled immediately before the remarriage (or marriage or entry
				into a domestic partnership).
						.
				
				608.Employees of
			 nonappropriated fund instrumentalities
				(a)In
			 generalSection 8171 is
			 amended by adding at the end the following:
					
						(e)For the purpose of this
				subchapter—
							(1)the term domestic
				partner means either of the individuals in a domestic
				partnership;
							(2)the term domestic
				partnership means a relationship between 2 individuals of the same sex
				that meets the conditions of subparagraphs (A) and (B)—
								(A)except as provided in
				subparagraph (B), the term means a relationship established under section 2502
				and not dissolved under that section; and
								(B)if neither of the 2
				individuals is an employee described in subsection (a), but if at least 1 of
				them is a volunteer described in subsection (a), the term means a relationship
				established under section 2502 and not dissolved under that section, except
				that—
									(i)the Secretary of Labor
				shall exercise the authorities of the Director under that section with respect
				to the domestic partnership; and
									(ii)notwithstanding the
				requirement in section 2502(a)(2)(A)(ii), each of the individuals shall attest
				that the individual who files the application and affidavit is such a
				volunteer;
									(3)the term surviving
				partner means the decedent’s domestic partner at the time of his or her
				death;
							(4)in the Longshore and
				Harbor Workers’ Compensation Act—
								(A)section 2(14) shall apply
				as though—
									(i)the term (or child
				of the domestic partner of an employee or volunteer referred to in section
				8171(a) of title 5, United States Code) were inserted after ‘stepchild’;
				and
									(ii)the term (or
				children in domestic partnerships) were inserted after married
				children, (or brothers in domestic partnerships) were
				inserted after married brothers, and (or sisters in
				domestic partnerships) were inserted after married
				sisters;
									(B)in section
				8(d)(1)—
									(i)subparagraphs (A), (C),
				and (D) shall apply as though the term (or surviving partner)
				were inserted after widow or widower each place it appears;
				and
									(ii)subparagraph (D) shall
				apply as though the term wife, husband, were struck and
				wife or husband (or domestic partner) were inserted; and
									(C)in section 9—
									(i)subsection (b) shall
				apply as though the portion of the first sentence up to and including the sixth
				comma reads as follows: ‘If there be a widow or widower (or surviving partner)
				and no child of the deceased, to such widow or widower (or surviving partner)
				50 per centum of the average wages of the deceased, during widowhood, or
				dependent widowerhood (or during the existence of the domestic partnership, as
				the case may be), with 2 years' compensation in 1 sum upon remarriage (or entry
				into a domestic partnership) of such widow or widower (or entry into another
				domestic partnership or marriage of such surviving partner); and if there be a
				surviving child or children of the deceased, the additional amount of
				162/3 per centum of such wages for each such child; in
				case of the death or remarriage (or entry into a domestic partnership) of such
				widow or widower (or entry into another domestic partnership or a marriage of
				such surviving partner),’;
									(ii)subsection (c) shall
				apply as though the portion of the subsection up to and including the fourth
				comma reads as follows: ‘If there be 1 surviving child of the deceased, but no
				widow or widower (or surviving partner), then for the support of such child 50
				per centum of the wages of the deceased; and if there be more than 1 surviving
				child of the deceased, but no widow or dependent husband (or surviving
				partner),’;
									(iii)subsection (d) shall
				apply as though—
										(I)the portion of the first
				sentence up through the word children reads as follows: ‘If
				there be no surviving wife or husband (or surviving domestic partner) or child,
				or if the amount payable to a surviving wife or husband (or surviving domestic
				partner) and to children’; and
										(II)the second sentence
				reads as follows: ‘But in no case shall the aggregate amount payable under this
				subsection exceed the difference between 662/3 per centum
				of such wages and the amount payable as hereinbefore provided to widow or
				widower (or surviving partner) and for the support of surviving child or
				children.’;
										(iv)subsection (g) shall
				apply as though the term (or surviving domestic partner) were
				inserted after surviving wife each place it appears; and
									(v)section 31(b)(2)(C) shall
				apply as though the term (or domestic partner) were inserted after
				spouse.
									.
				(b)Exclusive
			 liabilitySection 8173 is amended by striking
			 spouse, and inserting spouse (or domestic
			 partner),.
				609.Effective
			 date
				(a)In
			 generalSubject to succeeding
			 provisions of this section, this title and the amendments made by this
			 title—
					(1)shall take effect on the
			 date of enactment of this Act; and
					(2)shall apply with respect
			 to any injury or death occurring before, on, or after such date of
			 enactment.
					(b)Timely claim required;
			 limitation on paymentsNo compensation shall be payable, by
			 virtue of the enactment of this title—
					(1)unless timely claim
			 therefor is filed in accordance with the provisions of section 8122 or 8193 of
			 title 5, United States Code (as applicable), and subsection (c); or
					(2)with respect to any
			 period commencing before the date of enactment of this Act.
					(c)Allowability of
			 claimsIn the case of an original claim for compensation for a
			 disability or death that occurred before the date of enactment of this Act (and
			 which would not otherwise be payable, but for the enactment of the amendments
			 made by this title)—
					(1)such claim shall not be
			 allowed if, as of such date of enactment, a claim based on such disability or
			 death would no longer be timely (determined in accordance with such section
			 8122 or 8193 (as applicable), before the application of paragraph (2));
			 and
					(2)the timeliness of any
			 such claim, if not precluded by paragraph (1), shall be determined—
						(A)by applying the
			 provisions of such section 8122 or 8193 (as applicable); and
						(B)as if the time
			 limitations of such section 8122 or 8193 (as applicable) did not begin to run
			 until the date on which the provisions of section 2502(a) of title 5, United
			 States Code (as added by section 101 of this Act) become effective.
						(d)Payments for prior
			 periods not affectedNo recovery shall be made of compensation
			 paid to any individual whose entitlement to compensation is terminated or
			 reduced as a result of the enactment of this title.
				VIIEmployee leave; death
			 or captivity compensation; other employee benefits 
			701.Voluntary transfers of
			 leave; Voluntary Leave Bank Program
				(a)Voluntary transfers of
			 leaveSection 6333 is amended by adding at the end the
			 following:
					
						(d)Regulations to carry out
				this section shall include provisions to ensure that, in the administration of
				this section, a domestic partner (as that term is defined in section 2501)
				shall be afforded the same status as a
				spouse.
						.
				(b)Voluntary leave bank
			 programSection 6362 is amended—
					(1)by inserting
			 (a) before Notwithstanding; and
					(2)by adding at the end the
			 following:
						
							(b)The established program
				under this section shall include provisions to ensure that, in the
				administration of this section, a domestic partner (as that term is defined in
				section 2501) shall be afforded the same status as a
				spouse.
							.
					702.Family and medical
			 leave
				(a)In general
					(1)DefinitionSection 6381(6) is amended (in the matter
			 before subparagraph (A)), by striking parentis, and inserting
			 parentis (or a biological, adopted, or foster child of the domestic
			 partner of the employee),.
					(2)Leave
			 requirementSection 6382 is
			 amended in subsections (a)(1)(C) and (e)(2)(A) by striking
			 spouse, each place that term appears and inserting spouse
			 (or domestic partner),.
					(3)CertificationSection 6383 is amended in subsections (a)
			 and (b)(4)(A) by striking spouse, each place it appears and
			 inserting spouse (or domestic partner),.
					(b)Congressional
			 AccountabilitySection 202 of
			 the Congressional Accountability Act of 1995 (2 U.S.C. 1312) is amended by
			 adding at the end the following:
					
						(f)Coverage of employees
				with domestic partners
							(1)Definition of domestic
				partnerIn this subsection, the term domestic
				partner has the meaning given under section 2501 of title 5, United
				States Code.
							(2)Application to covered
				employeesIn the case of a covered employee who has a domestic
				partner—
								(A)for purposes of the
				application described in subsection (a)(1)—
									(i)the term domestic
				partner shall be deemed inserted after spouse each place
				it appears in sections 102 through 105 of the Family and Medical Leave Act of
				1993; and
									(ii)a child of the domestic
				partner of a covered employee, which child meets the conditions of
				subparagraphs (A) and (B) of section 101(12) of that Act, shall be deemed to be
				included in the term son or daughter as defined in that section
				101(12); and
									(B)if the covered employee
				and the domestic partner of the covered employee are employed by the same
				employing office, the limit on the aggregate number of workweeks of leave to
				which both may be entitled, as stated in section 102(f) of the Family and
				Medical Leave Act of 1993, shall apply.
								(3)Application to
				employees of the Government Accountability OfficeIn the case of
				an employee of the Government Accountability Office who has a domestic
				partner—
								(A)the term domestic
				partner shall be deemed inserted after spouse each place
				it appears in sections 102 through 105 of the Family and Medical Leave Act of
				1993;
								(B)a child of the domestic
				partner of the employee, which child meets the conditions of subparagraphs (A)
				and (B) of section 101(12) of that Act, shall be deemed to be included in the
				term son or daughter as defined in that section 101(12);
				and
								(C)in any case in which the
				employee and the domestic partner of the employee are both employed by the
				Government Accountability Office or are both employed by the Library of
				Congress, the limit on the aggregate number of workweeks of leave to which both
				may be entitled, as stated in section 102(f) of the Family and Medical Leave
				Act of 1993, shall
				apply.
								.
				(c)Presidential and
			 Executive Office AccountabilitySection 412 of title 3, United States Code,
			 is amended by adding at the end the following:
					
						(e)Coverage of employees
				with domestic partners
							(1)Definition of domestic
				partnerIn this subsection, the term domestic
				partner has the meaning given under section 2501 of title 5.
							(2)Application to covered
				employeesIn the case of a covered employee who has a domestic
				partner—
								(A)for purposes of the
				application described in subsection (a)(1)—
									(i)the term domestic
				partner shall be deemed inserted after spouse each place
				it appears in sections 102 through 105 of the Family and Medical Leave Act of
				1993; and
									(ii)a child of the domestic
				partner of a covered employee, which child meets the conditions of
				subparagraphs (A) and (B) of section 101(12) of that Act, shall be deemed to be
				included in the term son or daughter as defined in that section
				101(12); and
									(B)if the covered employee
				and the domestic partner of the covered employee are employed by the same
				employing office, the limit on the aggregate number of workweeks of leave to
				which both may be entitled, as stated in section 102(f) of the Family and
				Medical Leave Act of 1993, shall
				apply.
								.
				703.Settlement of
			 accounts
				(a)DefinitionSection 5581 is amended—
					(1)in paragraph (1), by
			 striking and at the end;
					(2)in paragraph (2), by
			 striking by Federal statute. at the end and inserting by
			 Federal statute; and; and
					(3)by adding at the end the
			 following:
						
							(3)domestic partner has the
				meaning given it by section
				2501.
							.
					(b)Order of
			 precedenceSection 5582(b) is amended by inserting (or
			 surviving domestic partner) after widow or
			 widower.
				704.Benefits for
			 captivesSection 5569(j) is
			 amended by adding at the end the following: Such regulations shall
			 include provisions to ensure that, in the administration of this section, a
			 domestic partner (as that term is defined in section 2501) shall be afforded
			 the same status as a spouse..
			705.Compensation for
			 disability or deathSection
			 5570 is amended by adding at the end the following:
				
					(h)Regulations to carry out this section shall
				include provisions to ensure that, in the administration of this section, a
				domestic partner (as that term is defined in section 2501) shall be afforded
				the same status as a
				spouse.
					.
			706.Annuity of the
			 Comptroller General
				(a)DefinitionsSection
			 771 of title 31, United States Code, is amended—
					(1)in the matter preceding
			 paragraph (1), by striking subchapter— and inserting
			 subchapter:;
					(2)in paragraph (1)—
						(A)by inserting The
			 term after (1); and
						(B)by inserting (or
			 the child of a reporting Comptroller General’s domestic partner) after
			 including a stepchild; and
						(3)by striking paragraphs
			 (2) and (3) and inserting the following:
						
							(2)The terms domestic
				partner and domestic partnership have the meanings given
				under section 2501 of title 5.
							(3)The term surviving
				spouse means a surviving spouse of an individual who was a Comptroller
				General or retired Comptroller General and the spouse—
								(A)was married to the
				individual for at least 1 year immediately before the individual died;
				or
								(B)has not remarried (or
				entered into a domestic partnership) before age 55 and is the parent of issue
				by the marriage.
								(4)The term surviving
				partner means a surviving domestic partner of an individual who was a
				Comptroller General or retired Comptroller General and the domestic
				partner—
								(A)was in a domestic
				partnership for at least 1 year immediately before the individual died;
				or
								(B)(i)has not entered into a
				subsequent domestic partnership or married before age 55; and
									(ii)satisfies other
				requirements, related to parenthood and the domestic partnership, prescribed by
				the Director of the Office of Personnel Management by regulation under sections
				8341(3)(b) and 8441(3)(B) of title 5, as determined and applied by the General
				Counsel of the Government Accountability Office on the basis of those
				regulations.
									(5)Service as a Comptroller
				General equals the number of years and complete months an individual is
				Comptroller
				General.
							.
					(b)Election of survivor
			 benefitsSection 773 of title 31, United States Code, is
			 amended—
					(1)in subsection (b)(2)(B),
			 by inserting (or domestic partner’s) after surviving
			 spouse's;
					(2)in subsection (c), by
			 inserting (or surviving domestic partner) after surviving
			 spouse; and
					(3)in subsection (d), by
			 inserting (or domestic partner) before the period.
					(c)Survivor
			 annuitiesSection 774 of title 31, United States Code, is
			 amended—
					(1)in subsection (c)—
						(A)by striking paragraph (1)
			 and inserting the following:
							
								(1)only by a spouse (or
				domestic partner), the surviving spouse (or surviving domestic partner) shall
				receive an annuity computed under subsection (d) of this section beginning on
				the death of the Comptroller General or retired Comptroller General or when the
				spouse (or domestic partner) is 50 years of age, whichever is
				later;
								;
						(B)in paragraph (2), by
			 striking by a spouse and a dependent child, the surviving spouse
			 and inserting by a spouse (or domestic partner) and a dependent child,
			 the surviving spouse (or surviving domestic partner); and
						(C)in paragraph (3)(A), by
			 inserting (or surviving domestic partner) aftersurviving
			 spouse;
						(2)in subsection (d), by
			 inserting (or surviving domestic partner) aftersurviving
			 spouse;
					(3)in subsection (e)—
						(A)by inserting (or
			 surviving domestic partner's) after A surviving
			 spouse's;
						(B)by inserting (or
			 surviving domestic partner's) after a surviving
			 spouse's; and
						(C)by inserting (or
			 domestic partner) after unless the spouse.
						(d)RefundsSection
			 775 of title 31, United States Code, is amended—
					(1)in subsection (d)(2), by
			 inserting (or surviving domestic partner) after surviving
			 spouse; and
					(2)in subsection (e), by
			 inserting (or surviving domestic partner) after surviving
			 spouse.
					(e)Payment of survivor
			 benefitsSection 776(b) of title 31, United States Code, is
			 amended—
					(1)in paragraph (1), by
			 striking A surviving spouse's annuity ends when the spouse
			 remarries and inserting A surviving spouse's (or surviving
			 domestic partner’s) annuity ends when the spouse remarries (or enters into a
			 domestic partnership) (or when the surviving domestic partner enters into
			 another domestic partnership or marries);
					(2)in paragraph (2), by
			 striking marries, or dies, whichever is earliest. However, if a child is
			 not self-supporting because of a physical or mental disability, an annuity ends
			 when the child recovers, marries and inserting marries (or
			 enters into a domestic partnership), or dies, whichever is earliest. However,
			 if a child is not self-supporting because of a physical or mental disability,
			 an annuity ends when the child recovers, marries (or enters into a domestic
			 partnership); and
					(3)in paragraph (3), by
			 inserting (or surviving domestic partner) after a
			 surviving spouse.
					(f)Annuity
			 increasesSection 777(b) of title 31, United States Code, is
			 amended by inserting (or surviving domestic partner's) after
			 A surviving spouse's.
				VIIIEthics in Government,
			 conflicts of interest, employment of relatives, gifts, and employee
			 conduct
			801.Ethics in Government
			 Act of 1978
				(a)Contents of
			 reportsSection 102 of the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—
					(1)in subsection (a)—
						(A)in paragraph (2)(A), by
			 inserting (or the domestic partner or a parent, child, or sibling of the
			 domestic partner) after relative;
						(B)in paragraph (3), by
			 striking spouse, or by a parent, brother, sister, or child of the
			 reporting individual or of the reporting individual's spouse, and
			 inserting spouse (or domestic partner), or by a parent, brother, sister,
			 or child of the reporting individual or of the reporting individual's spouse
			 (or of the reporting individual’s domestic partner),;
						(C)in paragraph (4)—
							(i)in the matter preceding
			 subparagraph (A), by striking spouse, or a parent, brother, sister, or
			 child of the reporting individual or of the reporting individual's
			 spouse, and inserting spouse (or domestic partner), or a parent,
			 brother, sister, or child of the reporting individual or of the reporting
			 individual's spouse (or of the reporting individual’s domestic
			 partner),; and
							(ii)in subparagraph (A), by
			 inserting (or domestic partner) after spouse;
			 and
							(D)in paragraph (5), by
			 inserting (or domestic partner) after spouse each
			 place that term appears;
						(2)in subsection (e)—
						(A)in paragraph (1)—
							(i)in the matter preceding
			 subparagraph (A) and subparagraphs (A), (B), (C), and (D) by inserting
			 (or domestic partner) after spouse each place
			 that term appears;
							(ii)in subparagraph (E), by
			 inserting (or domestic partner's) after
			 spouse's;
							(iii)in subparagraph
			 (F)—
								(I)by inserting (and
			 domestic partners) after spouses; and
								(II)by inserting (or
			 domestic partner) after spouse; and
								(iv)in the matter following
			 subparagraph (F), by inserting (or domestic partner) after
			 spouse; and
							(B)in paragraph (2), by
			 inserting (or the termination of the reporting individual's domestic
			 partnership) after his spouse; and
						(3)in subsection (f), by
			 inserting (or domestic partner) after spouse each
			 place that term appears.
					(b)Definitions relating to
			 financial disclosure
					(1)In
			 generalSection 109 of the Ethics in Government Act of 1978 (5
			 U.S.C. App.) is amended—
						(A)in paragraph (2)—
							(i)in the matter preceding
			 subparagraph (A), by inserting (or who is a son or daughter of the
			 reporting individual’s domestic partner) after
			 stepdaughter;
							(ii)in subparagraph (A), by
			 striking unmarried and inserting not married (and not in
			 a domestic partnership); and
							(iii)in subparagraph (B), by
			 inserting “(or, in the case of a son or daughter of the reporting individual’s
			 domestic partner, would be a dependent within the meaning of such section if
			 the requirements of subsections (c)(1)(A) and (d)(1)(A) of such section were
			 disregarded)” before the semicolon;
							(B)by redesignating
			 paragraphs (4) through (19) as paragraphs (5) through (20), respectively;
			 and
						(C)by inserting after
			 paragraph (3) the following:
							
								(4)domestic
				partner and domestic partnership have the meanings given
				under section 2501 of title 5, United States
				Code.
								.
						(2)Technical and
			 conforming amendments
						(A)Ethics in Government
			 Act of 1978The Ethics in Government Act of 1978 (5 U.S.C. App.)
			 is amended—
							(i)in section 101(f)—
								(I)in paragraph (9), by
			 striking section 109(12) and inserting section
			 109(13);
								(II)in paragraph (10), by striking
			 section 109(13) and inserting section
			 109(14);
								(III)in paragraph (11), by striking
			 section 109(10) and inserting section 109(11);
			 and
								(IV)in paragraph (12), by striking
			 section 109(8) and inserting section 109(9);
			 and
								(ii)in section 105(b)(3)(A),
			 by striking section 109(8) or 109(10) and inserting
			 section 109(9) or (11).
							(B)Other
			 provisions
							(i)Lobbying Disclosure Act
			 of 1995Section 3(4)(D) of the Lobbying Disclosure Act of 1995 (2
			 U.S.C. 1602(4)(D)) is amended by striking section 109(13) and
			 inserting section 109(14).
							(ii)Public Health Service
			 ActSection 499(j)(2) of the Public Health Service Act (42 U.S.C.
			 290b(j)(2)) is amended by striking section 109(16) and inserting
			 section 109(17).
							(c)Outside earned income
			 limitationSection 501(c) of the Ethics in Government Act of 1978
			 (5 U.S.C. App.) is amended by striking spouse, child, or dependent
			 relative of such individual and inserting spouse (or domestic
			 partner), child, or dependent relative of such individual (or child, sibling,
			 or parent of such individual's domestic partner, which child, sibling, or
			 parent is a dependent of such individual).
				(d)Definitions relating to
			 outside earned income and employmentSection 505 of the Ethics in
			 Government Act of 1978 (5 U.S.C. App.) is amended—
					(1)in paragraph (3), by
			 inserting (or the individual's domestic partner, or a parent, child, or
			 sibling of the individual’s domestic partner) after
			 relative; and
					(2)in paragraph (4), by inserting (or
			 the domestic partner, or a parent, child, or sibling of the domestic
			 partner) after relative.
					802.Conflicts of
			 interest
				(a)Compensation to Members
			 of Congress, officers, and others in matters affecting the
			 GovernmentSection 203(d) of
			 title 18, United States Code, is amended in the matter preceding paragraph (1)
			 by inserting (or domestic partner, as that term is defined in section
			 2501 of title 5) after spouse.
				(b)Activities of officers and employees in
			 claims against and other matters affecting the GovernmentSection 205(e) of title 18, United States
			 Code, is amended in the matter preceding paragraph (1) by inserting (or
			 domestic partner, as that term is defined in section 2501 of title 5)
			 after spouse.
				(c)Acts affecting a
			 personal financial interestSection 208(a) of title 18, United
			 States Code, is amended by inserting (or domestic partner, as that term
			 is defined in section 2501 of title 5) after
			 spouse.
				803.Employment of
			 relatives, restrictionsSection 3110 is amended—
				(1)in subsection (a)—
					(A)in paragraph (2), by striking
			 and at the end;
					(B)in paragraph (3), by striking the period
			 and inserting ; and; and
					(C)by adding at the end the following:
						
							(4)domestic
				partner has the meaning given under section
				2501.
							;
				and
					(2)in subsection (b), by
			 inserting The restrictions in this subsection shall apply also to a
			 public official with respect to any individual, and to any individual with
			 respect to a public official, if the individual is the public official’s
			 domestic partner; is a parent, child, or sibling of the public official’s
			 domestic partner; or is the domestic partner of a child, parent, or sibling of
			 the public official. at the end.
				804.Receipt and
			 disposition of foreign gifts and decorationsSection 7342(a)(1) is amended—
				(1)in paragraph (1)(G), by inserting
			 (or domestic partner) after spouse each place it
			 appears;
				(2)in paragraph (5), by
			 striking and at the end;
				(3)in paragraph (6), by
			 striking the period at the end and inserting ; and; and
				(4)by adding at the end the
			 following:
					
						(7)domestic
				partner has the same meaning given under section
				2501.
						.
				805.Regulation of conduct;
			 gifts
				(a)In
			 generalRegulations under section 7301 of title 5, United States
			 Code, shall be modified by the President, and regulations under sections 7351
			 and 7353 of that title shall be modified by the Office of Government Ethics, so
			 as to provide that any benefits and obligations applicable to married employees
			 and their spouses shall also apply to employees in domestic partnerships and
			 their domestic partners.
				(b)DefinitionIn
			 this section, the term domestic partner has the meaning given
			 under section 2501 of title 5, United States Code.
				
	
		December 17, 2010
		Reported with an amendment
	
